File No. ______________________
INDUSTRIAL SPACE LEASE
(MULTI-TENANT NET)
THIS LEASE, dated October __, 2006 for reference purposes only, is made by and
between RENCO BAYSIDE INVESTORS, a California Limited Partnership (“Landlord”),
and RACKABLE SYSTEMS, INC., a Delaware corporation (“Tenant”), to be effective
and binding upon the parties as of the date the last of the designated
signatories to this Lease shall have executed this Lease (the “Effective Date of
this Lease”).
ARTICLE 1
REFERENCES
1.1    References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:
A.
Tenant's Address for Notices:
 
46600 Landing Parkway
Fremont, CA 94538
 
 
 
 
B.
Tenant's Representative:
 
Jennifer Pratt
 
Phone Number:
 
(408) 240-8300
 
 
 
 
C.
Landlord's Address for Notices:
 
Renco Bayside Investors
615 National Avenue
Mountain View, CA 94043
 
 
 
 
D.
Landlord's Representative:
 
William N. Neidig
 
Phone Number:
 
(408) 730-5500
 
 
 
 
E.
Lease Commencement Date:
 
The Lease shall commence on the later of (i) substantial completion of the
tenant improvements, or (ii) March 1, 2007
 
 
 
 
F.
Intended Term:
 
Six (6) years and ten (10) months or a total of 82 months
 
 
 
 
G.
Lease Expiration Date:
 
The last day of the eighty-second (82nd) full calendar month following the
Commencement Date
 
 
 
 
H.
Tenant's Punchlist Period:
 
Ten (10) Business Days
 
 
 
 
I.
First Month's Prepaid Rent:
 
$13,304.00
 
 
 
 
J.
Last Month's Prepaid Rent:
 
N/A
 
 
 
 
K.
Tenant's Security Deposit:
 
$40,316.00
 
 
 
 
L.
Late Charge Amount:
 
Five (5%) percent of any delinquent amount due
 
 
 
 
M.
Tenant's Required Liability
 
$3,000,000 Single Limit
 
Coverage:
 
 
 
 
 
 
N.
Tenant's number of Parking Spaces
 
150 unreserved parking spaces
 
 
 
 
O.
Brokers:
 
Terry Haught - Cornish & Carey Commercial representing Tenant and Chris Shaffer
& Kurt Heinrich - Cornish & Carey Commercial representing Landlord


1003283 v5/SF
1.

--------------------------------------------------------------------------------




P.    Project or Property. That certain real property situated in the City of
Fremont, County of Alameda, State of California, as presently improved with one
(1) building, which real property is shown on the Site Plan attached hereto as
Exhibit “A” and is commonly known as or otherwise described as follows:
RENCO 40
46600 – 46610 Landing Parkway
Fremont, CA 94538
Q.    Building. That certain Building within the Project in which the Leased
Premises are located, which Building is shown outlined in red on Exhibit “A”
hereto.
R.    Common Areas. The “Common Areas” shall mean those areas within the Project
which are located outside the buildings and which are provided and designated by
Landlord from time to time for general use by tenants of the Project including
driveways, pedestrian walkways, parking spaces, landscaped areas and enclosed
trash disposal areas.
S.    Leased Premises. That certain space which is a portion of the Building,
which space is shown outlined in red on the Floor Plan attached hereto as
Exhibit “B” consisting of approximately 40,316 square feet of gross leasable
area and, for purposes of this Lease, agreed to contain said number of square
feet. The Leased Premises are commonly known as or otherwise described as
follows:
46600 Landing Parkway
Fremont, CA 94538
T.    Base Monthly Rent. The term “Base Monthly Rent” pursuant to paragraph 3.1
shall mean the following:
Months
 
 
 
From
To
# Mos
 
Base Monthly Rent
1
5
5
(a)
$
—


6
12
7
 
$
13,304


13
24
12
 
$
30,237


25
36
12
 
$
32,253


37
48
12
 
$
34,269


49
60
12
 
$
36,284


61
72
12
 
$
38,300


73
82
10
 
$
40,316


Total
82
 
 



(a)
Tenant shall not pay Landlord the Base Monthly Rent for the initial five months
of the Lease Term; however, Tenant shall pay Landlord the monthly Additional
Rent Charges during the initial five months of the Lease Term.

U.    Permitted Use. The term “Permitted Use” shall mean the following:
General office, sales, engineering, marketing, manufacturing, warehouse and
other legally related uses.
V.    Exhibits. The term “Exhibits” shall mean the Exhibits to this Lease which
are described as follows:
Exhibit “A” –
Site Plan showing the Project and delineating the Building in which the Leased
Premises are located.

Exhibit “B” –
Floor Plan outlining the Leased Premises.

Exhibit “C” –
Subordination Agreement


1003283 v5/SF
2.

--------------------------------------------------------------------------------


Exhibit “D” –
Tenant Estoppel Certificate

Exhibit “E” –
Acceptance Agreement

Exhibit “F” –
Tenant Improvement Agreement

W.    Addenda. The term “Addenda” shall mean the Addendum (or Addenda) to this
Lease which is (or are) described as follows: N/A
ARTICLE 2
LEASED PREMISES, TERM AND POSSESSION
2.1    Demise of Leased Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord for Tenant’s own use in the conduct of Tenant’s
business and not for purposes of speculating in real estate, for the Lease Term
and upon the terms and subject to the conditions of this Lease, that certain
interior space described in Article 1(s) as the Leased Premises, reserving and
excepting to Landlord the exclusive right to 50% of all profits to be derived
from any assignments or sublettings by Tenant during the Lease Term by reason of
the appreciation in the fair market rental value of the Leased Premises.
Landlord further reserves the right to install, maintain, use and replace ducts,
wires, conduits and pipes leading through the Leased Premises in locations which
will not materially interfere with Tenant’s use of the Leased Premises. Tenant’s
lease of the Leased Premises, together with the appurtenant right to use the
Common Areas as described in Article 2.2 below, shall be subject to the
continuing compliance by Tenant with (i) all the terms and conditions of the
Lease, (ii) all Laws governing the use of the Leased Premises and the Project,
(iii) all Private Restrictions, easements and other matters now of public record
respecting the use of the Leased Premises and the Project, and (iv) all
reasonable rules and regulations from time to time established by Landlord.
2.2    Right To Use Common Areas. As an appurtenant right to Tenant’s right to
the use of the Leased Premises, Tenant shall have the non-exclusive right to use
the Common Areas in conjunction with other tenants of the Project and their
invitees, subject to the limitations on such use as set forth in Article 4, and
solely for the purposes for which they were designed and intended. Tenant’s
right to use the Common Areas shall terminate concurrently with any termination
of this Lease.
2.3    Lease Commencement Date and Lease Term. The term of this Lease shall
begin, and the Lease Commencement Date shall be determined pursuant to Article
2.4 below but in no event prior to March 1, 2007 unless Tenant occupies the
Leased Premises for the purpose of conducting business therein prior to such
date, in which case the Lease Commencement Date shall be as determined pursuant
to Article 2.7 below. The term of this Lease shall end on the Lease Expiration
Date (as set forth in Article 1). The Lease Term shall be that period of time
commencing on the Lease Commencement Date and ending on the Lease Expiration
Date (the “Lease Term”).
2.4    Delivery of Possession. Landlord shall deliver to Tenant possession of
the Leased Premises on or before the Intended Commencement Date (as set forth in
Article 1) in their presently existing condition, broom clean, unless Landlord
shall have agreed, as a condition to Tenant’s obligation to accept possession of
the Leased Premises, pursuant to an Exhibit or Addenda attached to and made a
part of this Lease to modify existing interior improvements or to make,
construct and/or install additional specified improvements within the Leased
Premises, in which case Landlord shall deliver to Tenant possession of the
Leased Premises on the Intended Commencement Date as so modified and/or
improved. If Landlord is unable to so deliver possession of the Leased Premises
to Tenant on or before the Intended Commencement Date, for whatever reason,
Landlord shall not be in default under this Lease, nor shall this Lease be void,
voidable or cancelable by Tenant until the lapse of ninety (90) days after the
Intended Commencement Date (the “delivery grace period”). The Lease Commencement
Date shall not be deemed to have occurred until such date as Landlord notifies
Tenant that the Leased Premises are Ready for Occupancy and delivers possession
of the Leased Premises to Tenant. Additionally, the delivery grace period above
set forth shall be extended for such number of days as Landlord may be delayed
in delivering possession of the Leased Premises to Tenant by reason of the
actions of Tenant. If Landlord is unable to deliver possession of the Leased
Premises to Tenant within the described delivery grace period (including any
extensions thereof by reason of Force Majeure or the actions of Tenant), then
Tenant’s sole remedy shall be to cancel and terminate this Lease, and in no
event shall Landlord be liable to Tenant for such delay. Tenant may not cancel
this Lease at any time after the date Landlord notifies Tenant the Leased
Premises are Ready for Occupancy.
2.5    Acceptance of Possession. Tenant acknowledges that it has inspected the
Leased Premises and is willing to accept them in their existing condition, broom
clean, unless Landlord shall have agreed, as a condition to Tenant’s obligation
to accept possession of the Leased Premises, pursuant to an Exhibit or Addenda
attached to and made a part of this Lease to modify existing interior

1003283 v5/SF
3.

--------------------------------------------------------------------------------


improvements or to make, construct and/or install additional specified
improvements within the Leased Premises, in which case Tenant agrees to accept
possession of the Leased Premises when Landlord has substantially completed such
modifications or improvements and the Leased Premises are Ready for Occupancy.
If Landlord shall have so modified existing improvements or constructed
additional improvements within the Leased Premises for Tenant, Tenant shall,
within Tenant’s Punchlist Period (as set forth in Article 1) which shall
commence on the date that Landlord notifies Tenant that the Leased Premises are
Ready for Occupancy and delivers possession of the Leased Premises to Tenant,
submit to Landlord a signed copy of the Acceptance Agreement attached hereto as
Exhibit “E” together with a punchlist of all incomplete and/or improper work
performed by Landlord. Upon the expiration of Tenant’s Punchlist Period, Tenant
shall be conclusively deemed to have accepted the Leased Premises in their
then-existing condition as so delivered by Landlord to Tenant, except as to
those items reasonably set forth in the punchlist submitted to Landlord prior to
the expiration of said period. Landlord agrees to correct promptly all items
reasonably set forth in Tenant’s punchlist, provided that such punchlist was
submitted to Landlord within Tenant’s Punchlist Period. Additionally, Landlord
agrees to place in good working order all existing plumbing, lighting,
electrical, life safety, access control, heating, ventilating and air
conditioning systems within the Leased Premises and all man doors and roll-up
truck doors serving the Leased Premises to the extent that such systems and/or
items are not in good operating condition as of the date Tenant accepts
possession of the Leased Premises; provided that, and only if, Tenant notifies
Landlord in writing of such failures or deficiencies within the Punchlist
Period.
2.6    Surrender of Possession. Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment, trade
fixtures, furniture, supplies, wall decorations and other personal property from
the Leased Premises, and shall vacate and surrender the Leased Premises to
Landlord in the same condition, broom clean, as existed at the Lease
Commencement Date. Tenant shall repair all damage to the Leased Premises caused
by Tenant or by Tenant’s removal of Tenant’s property and all damage to the
exterior of the Building caused by Tenant’s removal of Tenant’s signs. Tenant
shall patch and refinish, to Landlord’s reasonable satisfaction, all
penetrations made by Tenant or its employees to the floor, walls or ceiling of
the Leased Premises, whether such penetrations were made with Landlord’s
approval or not. Tenant shall clean, repair or replace all stained or damaged
ceiling tiles, wall coverings and clean or replace as may be required floor
coverings to the reasonable satisfaction of Landlord. Tenant shall replace all
burned out light bulbs and damaged light lenses, and clean and repaint all
painted walls. Tenant shall repair all damage caused by Tenant to the exterior
surface of the Building and the paved surfaces of the outside areas adjoining
the Leased Premises and, where necessary, replace or resurface same.
Additionally, Tenant shall, prior to the expiration or sooner termination of
this Lease, remove any improvements installed by Tenant (other than the initial
tenant improvements install pursuant to Exhibit F) and repair all damage caused
by such removal, unless Landlord, at the time it consented to such improvements
waived the right to require such removal. If the Leased Premises are not
surrendered to Landlord in the condition required by this Article at the
expiration or sooner termination of this Lease, Landlord may, at Tenant’s
expense, so remove Tenant’s signs, property and/or improvements not so removed
and make such repairs and replacements not so made or hire, at Tenant’s expense,
independent contractors to perform such work. Tenant shall be liable to Landlord
for all costs incurred by Landlord in returning the Leased Premises to the
required condition, plus interest on all costs incurred from the date paid by
Landlord at the then maximum rate of interest not prohibited by Law until paid,
payable by Tenant to Landlord within ten days after receipt of a statement
therefore from Landlord, and Tenant shall be deemed to have impermissibly held
over until such time as such required work is completed, and Tenant shall pay
Base Monthly Rent and Additional Rent in accordance with the terms of Section
13.2 (Holding Over) until such work is completed. Tenant shall indemnify
Landlord against loss or liability resulting from delay by Tenant in so
surrendering the Leased Premises, including, without limitation, any claims made
by any succeeding tenant or any losses to Landlord due to lost opportunities to
lease to succeeding tenants.
2.7    Early Occupancy. Provided that Tenant and its agents do not interfere
with Landlord performance of the Tenant Improvement Work, Landlord shall allow
Tenant access to the Leased Premises not less than thirty (30) days prior to the
Substantial Completion of the Tenant Improvements for the purpose of Tenant
installing furniture, equipment or fixtures (including Tenant’s data and
telephone equipment) in the Leased Premises and otherwise prepare the Leased
Premises for occupancy. Tenant’s entry shall be subject to the terms of this
Lease, except that Base Monthly Rent shall not commence until the Lease
Commencement Date. If Tenant occupies the Leased Premises for the purpose of
conducting its business therein prior to the Lease Commencement Date, unless
otherwise agreed in writing by Landlord, the Lease Commencement Date shall be
deemed to have occurred on such sooner date, and Tenant shall be obligated to
perform all its obligations under this Lease, including the obligation to pay
rent, from that sooner date.
ARTICLE 3
RENT, LATE CHARGES AND SECURITY DEPOSITS
3.1    Base Monthly Rent. Commencing on the Lease Commencement Dated (as
determined pursuant Article 2.3 above) and

1003283 v5/SF
4.

--------------------------------------------------------------------------------


continuing throughout the Lease Term, Tenant shall pay to Landlord, without
prior demand therefore, in advance on the first day of each calendar month, as
base monthly rent, the amount set forth as “Base Monthly Rent” in Article 1 (the
Base Monthly Rent”).
3.2    Additional Rent. Commencing on the Lease Commencement Date (as determined
pursuant to Article 2.3 above) and continuing throughout the Lease Term, in
addition to the Base Monthly Rent, Tenant shall pay to Landlord as additional
rent (the “Additional Rent”) the following amounts:
A.    Tenant’s Proportionate Share of all Building Operating Expenses (as
defined in Article 13). Payment shall be made by whichever of the following
methods (or combination of methods) is (are) from time to time designated by
Landlord:
(1)    Landlord may bill to Tenant, on a periodic basis not more frequently than
monthly, Tenant’s Proportionate Share of such expenses (or group of expenses) as
paid or incurred by Landlord, and Tenant shall pay such share of such expenses
within ten days after receipt of a written bill therefore from Landlord; and/or
(2)    Landlord may deliver to Tenant Landlord’s reasonable estimate of any
given expense (or group of expenses, such as Landlord’s Insurance Costs or Real
Property Taxes) which it anticipates will be paid or incurred for the ensuing
calendar or fiscal year, as Landlord may determine, and Tenant shall pay its
Proportionate Share of such expenses for such year in equal monthly installments
during such year with the installments of Base Monthly Rent. Landlord reserves
the right to change from time to time the method of billing Tenant its
Proportionate Share of such expenses or the periodic basis on which such
expenses are billed.
B.    Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7;
C.    Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and
D.    Any other charges or reimbursements due Landlord from Tenant pursuant to
the terms of this Lease.
3.3    Year-End Adjustments. If Landlord shall have elected to charge Tenant its
Proportionate Share of the Building Operating Expenses (or any group of such
expenses) on an estimated basis in accordance with the provisions of Article
3.2A(2) above, Landlord shall furnish to Tenant within three months following
the end of the applicable calendar or fiscal year, as the case may be, a
statement setting forth (i) the amount of such expenses paid or incurred during
the just ended calendar or fiscal year, as appropriate, and (ii) Tenant’s
Proportionate Share of such expenses for such period. If Tenant shall have paid
more than its Proportionate Share of such expenses for the stated period,
Landlord shall, at its election, either (i) credit the amount of such
overpayment toward the next ensuing payment or payments of Additional Rent that
would otherwise be due or (ii) refund in cash to Tenant the amount of such
overpayment. If such year-end statement shall show that Tenant did not pay its
Proportionate Share of any such expenses in full, then Tenant shall pay to
Landlord the amount of such underpayment within thirty (30) days from Landlord’s
billing of same to Tenant. The provisions of this Article shall survive the
expiration or sooner termination of this Lease.
3.4    Late Charge and Interest on Rent in Default. Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or any
Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include, without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within six calendar days after the same becomes due, Tenant
shall immediately pay to Landlord a late charge in an amount equal to the amount
set forth in Article 1 as the “Late Charge Amount”, and if any Additional Rent
is not received by Landlord within six calendar days after same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to ten
percent of the Additional Rent not so paid. Landlord and Tenant agree that this
late charge represents a reasonable estimate of such costs and expenses and is
fair compensation to Landlord for its loss suffered by reason of Tenant’s
failure to make timely payment. In no event shall this provision for a late
charge be deemed to grant to Tenant a grace period or extension of time within
which to pay any rental installment or prevent Landlord from exercising any
right or remedy available to Landlord upon Tenant’s failure to pay each rental
installment due under this Lease when due, including the right to terminate this
Lease. If any rent remains delinquent for a period in excess of six calendar
days, then, in addition to such late charge, Tenant shall pay to Landlord
interest on any rent that is not so paid from said sixth day at the then maximum
rate of interest not prohibited by Law until paid. Notwithstanding the above,
once but only once in any twelve (12) month period during the Lease Term, Tenant
shall be entitled to written notice of non-receipt of Base Monthly Rent or
Additional Rent from Landlord, and Tenant shall not be liable for any Late
Charge Amount, interest or other late charge hereunder if such installment of
Base Monthly Rent or Additional Rent is received by Landlord within five (5)
days after Tenant’s receipt of such notice from Landlord.

1003283 v5/SF
5.

--------------------------------------------------------------------------------


3.5    Payment of Rent. All rent shall be paid in lawful money of the United
States, without any abatement, deduction or offset for any reason whatsoever, to
Landlord at such address as Landlord may designate from time to time. Tenant’s
obligation to pay Base Monthly Rent and all Additional Rent shall be prorated at
the commencement and expiration of the Lease Term. The failure by Tenant to pay
any Additional Rent as required pursuant to this Lease when due shall be treated
the same as a failure by Tenant to pay Base Monthly Rent when due, and Landlord
shall have the same rights and remedies against Tenant as Landlord would have if
Tenant failed to pay the Base Monthly Rent when due.
3.6    Prepaid Rent. Upon signing this Lease, Tenant shall immediately pay to
Landlord the amount set forth in Article 1 as “First Month’s Prepaid Rent” as
prepayment of rent for credit against the first installment(s) of Base Monthly
Rent due hereunder.
3.7    Security Deposit. Upon signing this Lease, Tenant shall immediately
deposit with Landlord the amount set forth in Article 1 as the “Security
Deposit” as security for the performance by Tenant of the terms of this Lease to
be performed by Tenant, and not as prepayment of rent. Landlord may apply such
portion or portions of the Security Deposit as are reasonably necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of Base
Monthly Rent or Additional Rent or a late charge or interest on defaulted rent;
(ii) to repair damage to the Leased Premises caused by Tenant; (iii) to clean
and repair the Leased Premises following their surrender to Landlord if not
surrendered in the condition required pursuant to the provisions of Article 2;
and (iv) to remedy any other default of Tenant to the extent permitted by Law
including, without limitation, paying in full on Tenant’s behalf any sums
claimed by materialmen or contractors of Tenant to be owing to them by Tenant
for work done or improvements made at Tenant’s request to the Leased Premises.
In this regard, Tenant hereby waives any restriction on the uses to which the
Security Deposit may be applied as contained in Section 1950.7(c) of the
California Civil Code and/or any successor statute. In the event the Security
Deposit or any portion thereof is so used, Tenant shall pay to Landlord,
promptly upon demand, an amount in cash sufficient to restore the Security
Deposit to the full original sum. Landlord shall not be deemed a trustee of the
Security Deposit. Landlord may use the Security Deposit in Landlord’s ordinary
business and shall not be required to segregate it from its general accounts.
Tenant shall not be entitled to any interest on the Security Deposit. If
Landlord transfers the Building during the Lease Term, Landlord shall pay the
Security Deposit to any subsequent owner in conformity with the provisions of
Section 1950.7 of the California Civil Code and/or any successor statute, in
which event the transferring landlord shall be released from all liability for
the return of the Security Deposit. Tenant specifically grants to Landlord (and
hereby waives the provisions of California Civil Code Section 1950.7 to the
contrary) a period of sixty days following a surrender of the Leased Premises by
Tenant to Landlord within which to return the Security Deposit (less permitted
deductions) to Tenant, it being agreed between Landlord and Tenant that sixty
days is a reasonable period of time within which to inspect the Leased Premises,
make required repairs, receive and verify workmen’s billings therefore, and
prepare a final accounting with respect to such deposit. In no event shall the
Security Deposit, or any portion thereof, be considered prepaid rent.
ARTICLE 4
USE OF LEASED PREMISES AND COMMON AREAS
4.1    Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Subject to the limitations contained in this Article 4, Tenant shall
have the right to use the Common Areas, in conjunction with other tenants and
during normal business hours, solely for the purposes for which they were
intended and for no other purposes whatsoever. Tenant shall not have the right
to use the exterior surfaces of exterior walls, the area beneath the floor or
the area above the ceiling of the Leased Premises.
4.2    General Limitations on Use. Tenant shall not do or permit any person for
whom Tenant is responsible to do anything in or about the Leased Premises, the
Building, the Common Areas or the Project which does or could (i) interfere with
the rights of other tenants or occupants of the Building or the Project,
(ii) jeopardize the structural integrity of the Building or (iii) cause damage
to any part of the Building or the Project. Tenant shall not operate any
equipment within the Leased Premises which does or could (i) injure, vibrate or
shake the Leased Premises or the Building, (ii) damage, overload, corrode, or
impair the efficient operation of any electrical, plumbing, sewer, heating,
ventilating or air conditioning systems within or servicing the Leased Premises
or the Building or (iii) damage or impair the efficient operation of the
sprinkler system (if any) within or servicing the Leased Premises or the
Building. Tenant shall not install any equipment or antennas on or make any
penetrations of the exterior walls or roof of the Building. Tenant shall not
affix any equipment to or make any penetrations or cuts in the floor, ceiling or
walls of the Leased Premises. Tenant shall not place any loads upon the floors,
walls, ceiling or roof systems which could endanger the structural integrity of
the Building or damage its floors, foundations or supporting structural
components. Tenant shall not place any explosive, flammable or harmful fluids,
including Hazardous Materials, or other waste materials in the drainage systems
of the Building or the Project. Tenant shall not drain or discharge any fluids
in the landscaped areas or across the paved areas of the Project. Tenant shall
not use any area located outside the Leased Premises for the storage of its
materials, supplies, inventory or

1003283 v5/SF
6.

--------------------------------------------------------------------------------


equipment, and all such materials, supplies, inventory and equipment shall at
all times be stored within the Leased Premises. Tenant shall not commit nor
permit to be committed any waste in or about the Leased Premises, the Common
Areas or the Project.
4.3    Noise and Emissions. All noise generated by Tenant in its use of the
Leased Premises shall be confined or muffled so that it does not interfere with
the businesses of or annoy other tenants of the Building or the Project. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practices and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy other tenants of the Building or the
Project, or cause any damage to the Leased Premises or the Building or any
component part thereof or the property of other tenants of the Building or the
Project.
4.4    Trash Disposal. Tenant shall provide trash and garbage disposal
facilities inside the Leased Premises for all of its trash, garbage and waste
requirements and shall cause such trash, garbage and waste to be regularly
removed from the Leased Premises at Tenant’s sole cost. Tenant shall keep all
areas outside the Leased Premises and all fire corridors and mechanical
equipment rooms in or about the Leased Premises free and clear of all trash,
garbage, waste and boxes containing same at all times.
4.5    Parking. Tenant is allocated, and Tenant and its employees and invitees
shall have the non-exclusive right to use, not more than the number of parking
spaces set forth in Article 1 as “Tenant’s Number of Parking Spaces”. Tenant
shall not, at any time, use or permit its employees or invitees to use more
parking spaces than the number so allocated to Tenant. Tenant shall not have the
exclusive right to use any specific parking space, and Landlord reserves the
right to designate from time to time the location of the parking spaces
allocated for Tenant’s use. In the event Landlord elects or is required by any
Law to limit or control parking within the Project, whether by validation of
parking tickets or any other method, Tenant agrees to participate in such
validation or other program as reasonably established by Landlord. Tenant shall
not, at any time, park or permit to be parked any trucks or vehicles adjacent to
entryways or loading areas within the Project so as to interfere in any way with
the use of such areas, nor shall Tenant, at any time, park or permit the parking
of Tenant’s trucks or other vehicles, or the trucks and vehicles of Tenant’s
suppliers or others, in any portion of the Common Areas not designated by
Landlord for such use by Tenant. Tenant shall not, at any time, park or permit
to be parked any recreational vehicles, inoperative vehicles or equipment on any
portion of the common parking area or other Common Areas of the Project. Tenant
agrees to assume responsibility for compliance by its employees and invitees
with the parking provisions contained herein. If Tenant or its employees park
any vehicle within the Project in violation of these provisions, then Landlord
may charge Tenant, as Additional Rent, and Tenant agrees to pay, as Additional
Rent, Fifty Dollars per day for each day or partial day that each such vehicle
is illegally parked, or parked in any area other than that designated. Tenant
hereby authorizes Landlord, at Tenant’s sole expense, to tow away from the
Project and store until redeemed by its owner any vehicle belonging to Tenant or
Tenant’s employees parked in violation of these provisions.
4.6    Signs. Tenant shall not place or install on or within any portion of the
Leased Premises, the Building, the Common Areas or the Project any sign (other
than a business identification sign first approved by Landlord in accordance
with this Article), advertisements, banners, placards or pictures which are
visible from the exterior of the Leased Premises. Tenant shall not place or
install on or within any portion of the Leased Premises, the Building, the
Common Areas or the Project any business identification sign which is visible
from the exterior of the Leased Premises until Landlord shall have first
approved in writing the location, size, content, design, method of attachment
and material to be used in the making of such sign. Any signs, once approved by
Landlord, shall be installed only in strict compliance with Landlord’s approval,
at Tenant’s expense, using a person first approved by Landlord to install same.
Landlord may remove any signs (not first approved in writing by Landlord),
advertisements, banners, placards or pictures so placed by Tenant on or within
the Leased Premises, the Building, the Common Areas or the Project and charge to
Tenant the cost of such removal, together with any costs incurred by Landlord to
repair any damage caused thereby, including any cost incurred to restore the
surface upon which such sign was so affixed to its original condition. Tenant
shall remove any such signs, repair any damage caused thereby, and restore the
surface upon which the sign was affixed to its original condition, all to
Landlord’s reasonable satisfaction, upon the termination of this Lease.
4.7    Compliance With Laws and Private Restrictions. Tenant shall not use or
permit any person for whom Tenant is responsible to use the Leased Premises in
any manner which violates any Laws or Private Restrictions. Tenant shall abide
by and shall promptly observe and comply with, at its sole cost and expense, all
Laws and Private Restrictions respecting the use and occupancy of the Leased
Premises, the Building, the Common Areas or the Project and shall defend with
competent counsel, indemnify and hold Landlord harmless from any claims, damages
or liability resulting from Tenant’s failure to do so.
4.8    Compliance With Insurance Requirements. With respect to any insurance
policies carried by Landlord in accordance with the provisions of this Lease,
Tenant shall not conduct (nor permit any other person to conduct) any activities
within the Leased Premises, or store, keep or use anything within the Leased
Premises which (i) is prohibited under the terms of any of such policies, (ii)
could result in the termination of the coverage afforded under any of such
policies, (iii) could give to the insurance carrier the

1003283 v5/SF
7.

--------------------------------------------------------------------------------


right to cancel any of such policies, or (iv) could cause an increase in the
rates (over standard rates) charged for the coverage afforded under any of such
policies. Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters which are necessary to
maintain, at standard rates, the insurance coverages carried by either Landlord
or Tenant pursuant to this Lease.
4.9    Landlord’s Right to Enter. Landlord and its agents shall have the right
to enter the Leased Premises during normal business hours and subject to
Tenant’s reasonable security measures for the purpose of (i) inspecting the
same; (ii) supplying any services to be provided by Landlord to Tenant; (iii)
showing the Leased Premises to prospective purchasers or mortgagees (or
prospective tenants for the Leased Premises during the last six (6) months of
the Lease Term); (iv) making necessary alterations, additions or repairs;
(v) performing any of Tenant’s obligations when Tenant has failed to do so after
giving Tenant reasonable written notice of its intent to do so; and (vi) posting
notices of non-responsibility or “For Lease” or “For Sale” signs. Additionally,
Landlord shall have the right to enter the Leased Premises at times of
emergency. Any entry into the Leased Premises or portions thereof obtained by
Landlord in accordance with this Article shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Leased Premises, or an eviction, actual or constructive, of Tenant from the
Leased Premises or any portion thereof. In exercising its right to enter the
Leased Premises for any reason, Landlord shall use commercially reasonable
efforts not to interfere with Tenant’s use of and operations within the Leased
Premises and its access thereto, including parking.
4.10    Control of Common Areas. Landlord shall at all times have exclusive
control of the Common Areas. Landlord shall have the right, without the same
constituting an actual or constructive eviction and without entitling Tenant to
any reduction in or abatement of rent, to: (i) temporarily close any part of the
Common Areas to whatever extent required in the opinion of Landlord’s counsel to
prevent a dedication thereof or the accrual of any prescriptive rights therein;
(ii) temporarily close all or any part of the Common Areas to perform
maintenance or for any other reason deemed sufficient by Landlord; (iii) change
the shape, size, location, number and extent of improvements within the Common
Areas including, without limitation, changing the location of driveways,
entrances, exits, parking spaces, parking areas, sidewalks, directional or
locator signs, or the direction of the flow of traffic; and (iv) to make
additions to the Common Areas including, without limitation, the construction of
parking structures. Landlord shall have the right to change the name or address
of the Building. Tenant, in its use of the Common Areas, shall keep the Common
Areas free and clear of all obstructions created or permitted by Tenant. If, in
the opinion of Landlord, unauthorized persons are using any of the Common Areas
by reason of, or under claim of, the express or implied authority or consent of
Tenant, then Tenant, upon demand of Landlord, shall restrain, to the fullest
extent then allowed by Law, such unauthorized use, and shall initiate such
appropriate proceedings as may be required to so restrain such use. Nothing
contained herein shall affect the right of Landlord at any time to remove any
unauthorized person from the Common Areas or to prohibit the use of the Common
Areas by unauthorized persons, including, without limitation, the right to
prohibit mobile food and beverage vendors. In exercising any such right
regarding the Common Areas, Landlord shall make a reasonable effort to minimize
any disruption to Tenant’s business.
4.11    Rules and Regulations. Landlord shall have the right from time to time
to establish reasonable rules and regulations and/or amendments or additions
thereto respecting the use of space within the Project and the use of the Common
Areas for the care and orderly management of the Project and the safety of its
tenants, occupants and invitees. Upon delivery to Tenant of a copy of such rules
and regulations or any amendments or additions thereto, Tenant shall comply with
such rules and regulations. A violation by Tenant of any of such rules and
regulations shall constitute a default by Tenant under this Lease. If there is a
conflict between the rules and regulations and any of the provisions of this
Lease, the provisions of this Lease shall prevail. Landlord shall not be
responsible or liable to Tenant for the violation of such rules and regulations
by any other tenant of the Project.
4.12    Environmental Protection. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of all governmental agencies in reducing
actual or potential environmental damage. Tenant shall not be entitled to
terminate this Lease or to any reduction in or abatement of rent by reason of
such compliance or cooperation. Tenant agrees at all times to cooperate fully
with Landlord and to abide by all rules and regulations and requirements which
Landlord may reasonably prescribe in order to comply with the requirements and
recommendations of governmental agencies regulating, or otherwise involved in,
the protection of the environment.
4.13    Outside Areas. No materials, pallets, supplies, tanks or containers
whether above or below ground level, equipment, finished products or
semi-finished products, raw materials, inoperable vehicles or articles of any
nature shall be stored upon or permitted to remain outside of the Leased
Premises except in fully fenced and screened areas outside the Building which
have been designed for such purpose and have been approved in writing by
Landlord for such use by Tenant.
4.14    Hazardous Materials. Landlord and Tenant agree as follows with respect
to the existence or use of Hazardous Materials on the Property:

1003283 v5/SF
8.

--------------------------------------------------------------------------------


A.    Any handling, transportation, storage, treatment, disposal or use of
Hazardous Materials by Tenant, Tenant’s Agents, or any other party after the
Effective Date of this Lease in or about the Property shall strictly comply with
all applicable Hazardous Materials Laws. Tenant shall indemnify, defend upon
demand with counsel reasonably acceptable to Landlord, and hold harmless
Landlord from and against any and all liabilities, losses, claims, damages, lost
profits, consequential damages, interest, penalties, fines, court costs,
remediation costs, investigation costs, and other expenses which result from or
arise in any manner whatsoever out of the use, storage, treatment,
transportation, release, or disposal of Hazardous Materials on or about the
Property by Tenant, or Tenant’s Agents or Permitees after the Effective Date.
B.    If the presence of Hazardous Materials on the Property caused or permitted
by Tenant or Tenant’s Agents or Permitees after the Effective Date of this Lease
results in contamination or deterioration of water or soil or any other part of
the Property, then Tenant shall promptly take any and all action necessary to
investigate and remediate such contamination. Tenant shall further be solely
responsible for, and shall defend, indemnify and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorney’s fees and costs, arising out of or in connection with any
investigation and remediation (including investigative analysis, removal,
cleanup, and/or restoration work) required hereunder to return the Leased
Premises, Building, Common Areas, Outside Areas, and/or Property and any other
property of whatever nature to their condition existing prior to the appearance
of such Hazardous Materials.
C.    Landlord and Tenant shall each give written notice to the other as soon as
reasonably practicable of (i) any communication received from any governmental
authority concerning Hazardous Materials which relates to the Property, and (ii)
any contamination of the Property by Hazardous Materials which constitutes a
violation of any Hazardous Materials Law. Tenant acknowledges that Landlord, as
the owner of the Property, at Landlord’s election, shall have the sole right at
Tenant’s expense to negotiate, defend, approve, and/or appeal any action taken
or order issued with regard to Hazardous Materials by any applicable
governmental authority. Tenant may use small quantities of household chemicals
such as adhesive, lubricants, and cleaning fluids in order to conduct its
business at the Premises and such other Hazardous Materials as are necessary to
the operation of Tenant’s business of which Landlord receives notice prior to
such Hazardous Materials being brought onto the Property (or any portion
thereof) and which Landlord consents in writing may be brought onto the
Property. In granting Landlord’s consent, Landlord may specify the location and
manner or use, storage, or handling of any Hazardous Material. Landlord’s
consent shall in no way relieve Tenant from any of its obligations as contained
herein. Tenant shall notify Landlord in writing at least ten (10) days prior to
the first introduction by Tenant of any Hazardous Material on the Leased
Premises, Building, Common Areas, Outside Areas, and/or Property. Tenant shall
provide Landlord with a list of all Hazardous Materials and the quantities of
each Hazardous Material to be stored, or used, on any portion of the Property,
and upon Landlord’s request Tenant shall provide Landlord with copies of any and
all Hazardous Materials Management Plans, Material Safety Data Sheets, Hazardous
Waste Manifests, and other documentation maintained or received by Tenant
pertaining to the Hazardous Materials used, stored, or transported or to be
used, stored, or transported on any portion of the Property. At any time during
the Lease Term, Tenant shall, within five days after written request therefor
received from Landlord, disclose in writing all Hazardous Materials that are
being used by Tenant on the Property (or have been used on the Property), the
nature of such use, and the manner of storage and disposal.
D.    Landlord may cause testing wells to be installed on the Property and may
cause the ground water to be tested to detect the presence of Hazardous Material
by the use of such tests as are then customarily used for such purposes. If
Tenant so requests, Landlord shall supply Tenant with copies of such test
results. The cost of such tests and of the installation, maintenance, repair and
replacement of such wells shall be paid by Landlord unless such tests disclose
the existence of facts which give rise to liability of Tenant pursuant to its
indemnity given in A and/or B above. If reasonably required due to Tenant’s use
of the Leased Premises, Landlord may retain consultants to inspect the Property,
conduct periodic environmental audits, and review any information provided by
Tenant. Tenant shall pay the reasonable cost of fees charged by Landlord’s
consultants.
E.    Upon the expiration or earlier termination of the Lease, Tenant, at its
sole cost, shall remove from the Property all Hazardous Materials introduced by
Tenant and shall provide a certificate to Landlord from a registered consultant
satisfactory to Landlord, certifying that Tenant has caused no contamination of
building(s), soil or groundwater in or about the Leased Premises, Building,
Common Areas, Outside Areas, or Property. If Tenant fails to so surrender the
Property, Tenant shall indemnify and hold Landlord harmless from all damages
resulting from Tenant’s failure to surrender the Property as required by this
Subsection, including, without limitation, any claims or damages in connection
with the condition of the Property including, without limitation, damages
occasioned by the inability to Lease the Property (or any portion thereof) or a
reduction in the fair market and/or rental value of the Property, Building,
Common Areas, Outside Areas, and/or Property by reason of the existence of any
Hazardous Materials in or around the Leased Premises, Building, Common Areas,
Outside Areas, and/or Property. If any action is required to be taken by a
governmental authority to test, monitor, and/or clean up Hazardous Materials
from the Leased Premises, Building, Common Areas, Outside Areas, and/or Property
and such action is not completed prior to the expiration or earlier termination
of the Lease, Tenant shall be deemed to have impermissibly held over until such
time as such required action is completed, and Tenant shall pay Base Monthly
Rent and Additional Rent in accordance with the terms of Section 13.2 (Holding
Over). In addition,

1003283 v5/SF
9.

--------------------------------------------------------------------------------


Landlord shall be entitled to all damages directly or indirectly incurred in
connection with such holding over, including without limitation, damages
occasioned by the inability to Lease the Property or a reduction of the fair
market and/or rental value of the Leased Premises, Building, Common Areas,
Outside Areas, and/or Property.
F.    As used herein, the term “Hazardous Materials(s)” means any hazardous or
toxic substance, material or waste, which is or becomes regulated by any
federal, state, regional or local governmental authority because it is in any
way hazardous, toxic, carcinogenic, mutagenic or otherwise adversely affects any
part of the environment or creates risks of any such hazards or effects,
including, but not limited to, petroleum; asbestos, and polychlorinated bipheyls
and any material, substance, or waste (a) defined as a “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under Sections
25115, 25117 or 25122.7, or listed pursuant to Section 25140 of the California
Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law);
(b) defined as a “hazardous substance” under Section 25316 of the California
Health and Safety Code, Division 20, Chapter 6.8 (Carpenter-Presley Tanner
Hazardous Substance Account Act); (c) defined as a “hazardous material,”
“hazardous substance” or “hazardous waste” under Section 25501 of the California
Health and Safety Code, Division 20, Chapter 6.95 (Hazardous Materials Release
Response Plans and Inventory); (d) defined as a “hazardous substance” under
Section 25281 of the California Health and Safety Code, Division 20, Chapter 6.7
(Underground Storage of Hazardous Substances); (e) defined as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 United States Code
Sections 1251 et seq. (33 U.S.C. 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. 1317); (f) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 United States
Code Sections 6901 et seq. (42 U.S.C. 6903); or (g) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 United States Code Section 9601 et seq. (42
U.S.C. 9601) or (h) defined as a “hazardous substance” pursuant to Section 311
of the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq. or (i) listed
pursuant to Section 307 of the Federal Water Pollution Control Act (33 U.S.C.
1317 ) or (j) regulated under the Toxic Substances Control Act (15 U.S.C. 2601
et seq.) or (k) defined as a “hazardous material “under Section 66680 or 66084
of Title 22 of the California Code of Regulations (Administrative Code) (l)
listed in the United States Department of Transportation Hazardous Materials
Table (49 C.F.R. 172.101) or (m) listed by the Environmental Protection Agency
as “hazardous substances” ( 4 0 C.F.R. Part 302 ) and amendments thereto. The
term “Hazardous Material Laws” shall mean (i) all of the foregoing laws as
amended from time to time and (ii) any other federal, state, or local law,
ordinance, regulation, or order regulating Hazardous Materials.
G.    Tenant’s failure to comply with any of the requirements of this Section
regarding the storage, use, disposal, or transportation of Hazardous Materials,
or the appearance of any Hazardous Materials on the Leased Premises, Building,
Common Area, Outside Area, and/or the Property without Landlord’s consent shall
be an Event of Default as defined in this Lease. The obligations of Landlord and
Tenant under this Section shall survive the expiration or earlier termination of
the Lease Term as to occurrences during Tenant’s occupancy. The rights and
obligations of Landlord and Tenant within respect to issues relating to
Hazardous Materials are exclusively established by this section. In the event of
any inconsistency between any other part of this Lease and this Section, the
terms of this Section shall control.
ARTICLE 5
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
5.1    Repair and Maintenance. Except in the case of damage to or destruction of
the Leased Premises, the Building or the Project caused by an Act of God or
other peril, in which case the provisions of Article 10 shall control, the
parties shall have the following obligations and responsibilities with respect
to the repair and maintenance of the Leased Premises, the Building and the
Common Areas.
A.    Tenants Obligation. Tenant shall, at all times during the Lease Term and
at its sole cost and expense, regularly clean and continuously keep and maintain
in good order, condition and repair the Leased Premises and every part thereof
and all appurtenances thereto, including, without limiting the generality of the
foregoing, (i) all interior walls, floors and ceilings, (ii) all windows, doors
and skylights, (iii) all interior electrical wiring, conduits, connectors and
fixtures, (iv) all interior plumbing, pipes, sinks, toilets, faucets and drains,
(v) all interior lighting fixtures, bulbs and lamps, (vi) all heating,
ventilating and air conditioning equipment located within the Leased Premises or
located outside the Leased Premises (e.g., rooftop compressors) and serving the
Leased Premises only (other than Common HVAC as defined in Subarticle B below),
and (vii) all entranceways to the Leased Premises. Tenant, if requested to do so
by Landlord, shall hire, at Tenant’s sole cost and expense, a licensed heating,
ventilating and air conditioning contractor to regularly, and periodically
inspect (not less frequently than every three months) and perform required
maintenance on the heating, ventilating and air conditioning equipment and
systems serving the Leased Premises, or alternatively, Landlord may, at its
election, contract in its own name for such regular and periodic inspections of
and maintenance on such heating, ventilating and air conditioning equipment and
systems and charge to Tenant, as Additional Rent, the cost thereof. Tenant
shall, at its sole cost and expense, repair all damage to the Building, the
Common Areas or the Project caused by the

1003283 v5/SF
10.

--------------------------------------------------------------------------------


activities of Tenant, its employees, invitees or contractors promptly following
written notice from Landlord to so repair such damage. If Tenant shall fail to
perform the required maintenance or fail to make repairs required of it pursuant
to this Article within a reasonable period of time following notice from
Landlord to do so, then Landlord may, at its election and without waiving any
other remedy it may otherwise have under this Lease or at Law, perform such
maintenance or make such repairs and charge to Tenant, as Additional Rent, the
costs so incurred by Landlord for same. All glass within or a part of the Leased
Premises, both interior and exterior, is at the sole risk of Tenant and any
broken glass shall promptly be replaced by Tenant at Tenant’s expense with glass
of the same kind, size and quality.
B.    Landlord’s Obligation. Landlord shall, at all times during the Lease Term,
maintain in good condition and repair: (i) the exterior and structural parts of
the Building (including the foundation, subflooring, load-bearing and exterior
walls, and roof); (ii) the Common Areas; and (iii) the electrical and plumbing
systems located outside the Leased Premises which service the Building.
Additionally, to the extent that the Building contains central heating,
ventilating and/or air conditioning systems located outside the Leased Premises
which are designed to service, and are then servicing, more than a single tenant
within the Building (“Common HVAC”), Landlord shall maintain in good operating
condition and repair such Common HVAC equipment and systems. The provisions of
this Subarticle B shall in no way limit the right of Landlord to charge to
tenants of the Project, as Additional Rent pursuant to Article 3, the costs
incurred by Landlord in making such repairs and/or performing such maintenance.
5.2    Services and Utilities. The parties shall have the following
responsibilities and obligations with respect to obtaining and paying the cost
of providing the following utilities and other services to the Leased Premises.
A.    Gas and Electricity. Tenant shall arrange, at its sole cost and expense
and in its own name, for the supply of gas and electricity to the Leased
Premises. In the event that such services are not separately metered, Tenant
shall, at its sole expense, cause such meters to be installed. Tenant shall be
responsible for determining if the local supplier of gas and/or electricity can
supply the needs of Tenant and whether or not the existing gas and/or electrical
distribution systems within the Building and the Leased Premises are adequate
for Tenant’s needs. Tenant shall pay all charges for gas and electricity as so
supplied to the Leased Premises.
B.    Water. Landlord shall provide the Leased Premises with water for lavatory
and drinking purposes only. Tenant shall pay, as Additional Rent, the cost to
Landlord of providing water to the Leased Premises. In the event Landlord
believes that Tenant is using more water than what normally would be required
for lavatory and drinking purposes, Landlord at its election may (i)
periodically charge Tenant, as Additional Rent, a sum equal to Landlord’s
estimate of the cost of Tenant’s excess water usage or (ii) install (or require
Tenant to install at Tenant’s sole cost) a separate meter for purposes of
measuring Tenant’s water usage and, based upon such meter readings, periodically
charge Tenant, as Additional Rent, a sum equal to Landlord’s estimate of the
cost of Tenant’s excess water usage. In the event that Landlord shall so install
such a separate meter, Tenant shall pay to Landlord, upon demand, the costs
incurred by Landlord in purchasing and installing such meter and thereafter all
costs incurred by Landlord in maintaining said meter. The cost of Tenant’s water
usage shall include any costs to Landlord in keeping account of such usage and
all governmental fees, public charges or the like attributable to or based upon
(such as sewer usage fees) the use of water to the extent of such usage.
C.    Security Service. Tenant acknowledges that Landlord is not responsible for
the security of the Leased Premises or the protection of Tenant’s property or
Tenant’s employees, invitees or contractors, and that to the extent Tenant
determines that such security or protection services are advisable or necessary,
Tenant shall arrange for and pay the costs of providing same.
D.    Trash Disposal. Tenant acknowledges that Landlord is not responsible for
the disposal of Tenant’s waste, garbage or trash and that Tenant shall arrange,
in its own name and at its sole cost, for the regular and periodic removal of
such waste, garbage or trash from the Leased Premises. In no event shall
Landlord be required to provide trash bins for the disposal of Tenant’s waste,
garbage or trash.
5.3    Energy and Resource Consumption. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Project.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation. Tenant agrees at
all times to cooperate fully with Landlord and to abide by all reasonable rules
established by Landlord (i) in order to maximize the efficient operation of the
electrical, heating, ventilating and air conditioning systems and all other
energy or other resource consumption systems within the Project and/or (ii) in
order to comply with the requirements and recommendations of utility suppliers
and governmental agencies regulating the consumption of energy and/or other
resources.
5.4    Limitation of Landlord’s Liability. Landlord shall not be liable to
Tenant for injury to Tenant, its employees, agents, invitees or contractors,
damage to Tenant’s property or loss of Tenant’s business or profits, nor shall
Tenant be entitled to terminate

1003283 v5/SF
11.

--------------------------------------------------------------------------------


this Lease or to any reduction in or abatement of rent by reason of
(i) Landlord’s failure to perform any maintenance or repairs to the Project
until Tenant shall have first notified Landlord, in writing, of the need for
such maintenance or repairs, and then only after Landlord shall have had a
reasonable period of time following its receipt of such notice within which to
perform such maintenance or repairs, or (ii) any failure, interruption,
rationing or other curtailment in the supply of water, electric current, gas or
other utility service to the Leased Premises, the Building or the Project from
whatever cause (other than Landlord’s active negligence or willful misconduct),
or (iii) the unauthorized intrusion or entry into the Leased Premises by third
parties (other than Landlord).
ARTICLE 6
ALTERATIONS AND IMPROVEMENTS
6.1    By Tenant. Tenant shall not make any alterations to or modifications of
the Leased Premises or construct any improvements to or within the Leased
Premises without Landlord’s prior written approval, and then not until Landlord
shall have first approved, in writing, the plans and specifications therefore,
which approval shall not be unreasonably withheld. Notwithstanding the
foregoing, Tenant shall be permitted to make alterations following not less than
ten (10) business days notice to Landlord, but without Landlord’s prior
approval, to the extent any such alteration is merely cosmetic in nature (i.e.,
re-painting and re-carpeting) and together with all other such alterations in
any calendar year costs less than $20,000, and provided that such alteration
does not (a) affect the exterior of the Building, (b) affect the structure of
the Building or the systems and equipment of the Building, and/or (c) interfere
with Building services or the use of the Property or the Building by other
tenants or occupants. All such modifications, alterations or improvements, once
so approved, shall be made, constructed or installed by Tenant at Tenant’s
expense, using a licensed contractor first approved by Landlord, in substantial
compliance with the Landlord-approved plans and specifications therefore. All
work undertaken by Tenant shall be done in accordance with all Laws and in a
good and workmanlike manner using new materials of good quality that match or
complement the original improvements existing as of the Lease Commencement Date.
Tenant shall not commence the making of any such modifications or alterations or
the construction of any such improvements until (i) all required governmental
approvals and permits shall have been obtained, (ii) all requirements regarding
insurance imposed by this Lease have been satisfied, (iii) Tenant shall have
given Landlord at least five business days prior written notice of its intention
to commence such work so that Landlord may post and file notices of
non-responsibility, and (iv) if requested by Landlord, Tenant shall have
obtained contingent liability and broad form builder’s risk insurance in an
amount satisfactory to Landlord to cover any perils relating to the proposed
work not covered by insurance carried by Tenant pursuant to Article 9. In no
event shall Tenant make any modifications, alterations or improvements to the
Common Areas or any areas outside of the Leased Premises. As used in this
Article, the term “modifications, alterations and/or improvements” shall
include, without limitation, the installation of additional electrical outlets,
overhead lighting fixtures, drains, sinks, partitions, doorways, or the like. If
Landlord reserves the right to require Tenant to remove any alterations or
modifications at the end of the Lease Term, and the cost of such removal and
restoration together with the cost of removal and restoration of all other
alterations and modifications which Landlord may require Tenant to remove
exceeds $25,000.00, then as a condition to granting its consent, Landlord may
require Tenant to increase the amount of its Security Deposit hereunder to cover
such costs to the extent they exceed $25,000.00. Tenant shall pay Landlord’s
reasonable costs to inspect the construction of Tenant’s alterations or
modifications and to have Landlord’s architect revise Landlord’s drawings to
show the work performed by Tenant.
6.2    Ownership Of Improvements. All modifications, alterations or improvements
made or added to the Leased Premises by Tenant (other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures) shall be
deemed real property and a part of the Leased Premises, but shall remain the
property of Tenant during the Lease Term. Any such modifications, alterations or
improvements, once completed, shall not be altered or removed from the Leased
Premises during the Lease Term without Landlord’s written approval first
obtained in accordance with the provisions of Article 6.1 above. At the
expiration or sooner termination of the Lease, all such modifications,
alterations and improvements (other than Tenant’s inventory, equipment, movable
furniture, wall decorations and trade fixtures) shall automatically become the
property of Landlord and shall be surrendered to Landlord as a part of the
Leased Premise as required pursuant to Article 2, unless Landlord shall require
Tenant to remove any of such modifications, alterations or improvements in
accordance with the provisions of Article 2, in which case Tenant shall so
remove same. Landlord shall have no obligation to reimburse to Tenant all or any
portion of the cost or value of any such modifications, alterations or
improvements so surrendered to Landlord. All modifications, alterations or
improvements which are installed or constructed on or attached to the Leased
Premises by Landlord at Landlord’s expense shall be deemed real property and a
part of the Leased Premises and shall be the property of Landlord. All lighting,
plumbing, electrical, heating, ventilating and air conditioning fixtures,
partitioning, window coverings, wall coverings and floor coverings installed by
Tenant shall be deemed improvements to the Leased Premises and not trade
fixtures of Tenant.
6.3    Alterations. Landlord, at its sole cost and expense and not as a Project
Maintenance Cost, shall be responsible for correcting any violations of
applicable laws (including, without limitation, Title III of the Americans with
Disabilities Act) with

1003283 v5/SF
12.

--------------------------------------------------------------------------------


respect to the Leased Premises, Building and the Project existing as of the
Lease Commencement Date. At its sole cost, Tenant shall make all modifications,
alterations and improvements to the Leased Premises that are required by any Law
because of (i) Tenant’s use or occupancy of the Leased Premises, the Building,
the Outside Areas, or the Property, (ii) Tenant’s application for any permit or
governmental approval, or (iii) Tenant’s making of any modifications,
alterations or improvements to or within the Leased Premises. If Landlord shall,
at any time during the Lease Term, (i) be required by any governmental authority
to make any modifications, alterations or improvements to the Building or the
Project, (ii) modify the existing (or construct additional) capital improvements
or provide building service equipment for the purpose of reducing the
consumption of utility services or project maintenance costs for the property,
the cost incurred by Landlord in making such modifications, alterations or
improvements shall be considered a Project Maintenance Cost.
6.4    Liens. Tenant shall keep the Leased Premises, the Building and the
Property free from any liens and shall pay when due all bills arising out of any
work performed, materials furnished, or obligations incurred by Tenant, its
agents, employees or contractors relating to the Leased Premises. If any such
claim of lien is recorded against Tenant’s interest in this Lease, the Leased
Premises, the Building or the Project, Tenant shall bond against, discharge or
otherwise cause such lien to be entirely released within ten days after the same
has been so recorded.
6.5    Tenant Improvements By Landlord. Pursuant to Exhibit “F” Tenant
Improvement Work Letter; Landlord agrees to construct the tenant improvements as
outlined in the mutually agreed upon and approved Tenant Improvement Plan and
Specifications to be prepared by Habitect and to be attached to this Lease as
Exhibit “F-1”. Said tenant improvements shall include the construction of new
private offices, conference rooms, upgraded lobby, install glass windows in the
roll-up door, remodel existing kitchen with appliances, install new carpet and
VCT where necessary. Any additional cost related to changes Tenant may make to
the tenant improvement plan after said plan has been approved by Landlord shall
be Tenant’s responsibility.
ARTICLE 7
ASSIGNMENT AND SUBLETTING BY TENANT
7.1    By Tenant. Tenant shall not sublet the Leased Premises (or any portion
thereof) or assign or encumber its interest in this Lease, whether voluntarily
or by operation of Law, without Landlord’s prior written consent first obtained
in accordance with the provisions of this Article 7. Any attempted subletting,
assignment or encumbrance without Landlord’s prior written consent, at
Landlord’s election, shall constitute a default by Tenant under the terms of
this Lease. The acceptance of rent by Landlord from any person or entity other
than Tenant, or the acceptance of rent by Landlord from Tenant with knowledge of
a violation of the provisions of this Article, shall not be deemed to be a
waiver by Landlord of any provision of this Article or this Lease or to be a
consent to any subletting by Tenant or any assignment or encumbrance of Tenant’s
interest in this Lease.
7.2    Merger or Reorganization. If Tenant is a corporation, any dissolution,
merger, consolidation or other reorganization of Tenant, or the sale or other
transfer in the aggregate over the Lease Term of a controlling percentage of the
capital stock of Tenant, shall be deemed a voluntary assignment of Tenant’s
interest in this Lease. The phrase “controlling percentage” means the ownership
of and the right to vote stock possessing more than fifty percent of the total
combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote for the election of directors. If Tenant is a
partnership, a withdrawal or change, whether voluntary, involuntary or by
operation of Law, of any general partner, or the dissolution of the partnership,
shall be deemed a voluntary assignment of Tenant’s interest in this Lease.
7.3    Landlord’s Election. If Tenant or Tenant’s successors shall desire to
assign its interest under this Lease or to sublet the Leased Premises, Tenant
and Tenant’s successors must first notify Landlord, in writing, of its intent to
so assign or sublet, at least thirty days in advance of the date it intends to
so assign its interest in this Lease or sublet the Leased Premises but not
sooner than sixty days in advance of such date, specifying in detail the terms
of such proposed assignment or subletting, including the name of the proposed
assignee or sublessee, the proposed assignee’s or Sublessee’s intended use of
the Leased Premises, a current financial statement of such proposed assignee or
sublessee and the form of documents to be used in effectuating such assignment
or subletting. Landlord shall have a period of fifteen days following receipt of
such notice and receipt of all information requested by Landlord regarding the
proposed assignee or sublessee within which to do one of the following: (a) in
the case of an assignment or of a sublease of all or substantially all the
Leased Premises for all or substantially all the then remaining Lease Term,
terminate this Lease, or (b) if Landlord shall not have elected to cancel and
terminate this Lease, to either (i) consent to such requested assignment or
subletting subject to Tenant’s and Tenant’s successors’ compliance with the
conditions set forth in Article 7.4 below or (ii) refuse to so consent to such
requested assignment or subletting, provided that such consent shall not be
unreasonably refused. If Landlord elects to terminate this Lease, the Lease
shall so terminate in its entirety fifteen (15) days after Landlord has notified
Tenant and Tenant’s successors in writing of such election. Landlord and Tenant
or Tenant’s successors shall execute a cancellation

1003283 v5/SF
13.

--------------------------------------------------------------------------------


agreement with respect to the Lease to effect such termination. It shall not be
unreasonable for Landlord to withhold its consent to any proposed assignment or
subletting if (i) the proposed assignee’s or subtenant’s anticipated use of the
Leased Premises is more intensive than Tenant’s and/or involves the storage, use
or disposal of a Hazardous Material; (ii) if the proposed assignee or subtenant
has been required by any prior landlord, lender or governmental authority to
clean up Hazardous Materials unlawfully discharged by the proposed assignee or
subtenant; or (iii) if the proposed assignee or subtenant is subject to
investigation or enforcement order or proceeding by any governmental authority
in connection with the use, disposal or storage of a Hazardous Material. Tenant
and Tenant’s successors covenant and agree to supply to Landlord, upon request,
with all necessary or relevant information which Landlord may reasonably request
respecting such proposed assignment or subletting and/or the proposed assignee
or sublessee. Landlord’s review period shall not commence until Landlord has
received all information requested by Landlord.
7.4    Conditions to Landlord’s Consent. If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment, subletting or encumbrance, such consent shall be expressly
conditioned upon the occurrence of each of the conditions below set forth, and
any purported assignment, subletting or encumbrance made or ordered prior to the
full and complete satisfaction of each of the following conditions shall be void
and, at the election of Landlord, which election may be exercised at any time
following such a purported assignment, subletting or encumbrance shall
constitute a material default by Tenant under this Lease giving Landlord the
absolute right to terminate this Lease. The conditions are as follows:
A.    Landlord having approved in form and substance the assignment or sublease
agreement (or the encumbrance agreement), which approval shall not be
unreasonably withheld by Landlord if the requirements of this Article 7 are
otherwise complied with.
B.    Each such assignee having agreed, in writing satisfactory to Landlord and
its counsel and for the benefit of Landlord, to assume, to be bound by, and to
perform the obligations of this Lease to be performed by Tenant (or, in the case
of an encumbrance, each such encumbrancer having similarly agreed to assume, be
bound by and to perform Tenant’s obligations upon a foreclosure or transfer in
lieu thereof).
C.    Tenant having fully and completely performed all of its obligations under
the terms of this Lease through and including the date of the requested consent,
as well as through and including the date such assignment or subletting is to
become effective.
D.    Tenant having reimbursed to Landlord all reasonable costs and attorneys
fees incurred by Landlord in conjunction with the processing and documentation
of any such requested subletting, assignment or encumbrance.
E.    Tenant having delivered to Landlord a complete and fully-executed
duplicate original of such sublease agreement, assignment agreement or
encumbrance (as applicable) and all related agreements.
F.    Tenant having paid, or having agreed in writing to pay as to future
payments, to Landlord fifty percent of all assignment consideration or excess
rentals to be paid to Tenant or to any other on Tenant’s behalf or for Tenant’s
benefit for such assignment or subletting after deduction of broker’s
commissions.
7.5    Intentionally Deleted.
7.6    Payments. All payments required by this Article to be made to Landlord
shall be made in cash in full as and when they become due. At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct. Landlord may require that fifty (50%) percent of the Excess
Rentals and/or Assignment Consideration, less reasonable subleasing brokerage
fee, to be made hereunder be made directly to Landlord by such Transferee.
7.7    Good Faith. The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased
concurrently with and which may reasonably be considered a part of the same
transaction as the permitted assignment or subletting shall be made fairly,
honestly and in good faith. If Tenant shall breach this Covenant of Good Faith,
Landlord may immediately declare Tenant to be in default under the terms of this
Lease and terminate this Lease and/or exercise any other rights and remedies
Landlord would have under the terms of this Lease in the case of a material

1003283 v5/SF
14.

--------------------------------------------------------------------------------


default by Tenant under this Lease.
7.8    Effect of Landlord’s Consent. No subletting, assignment or encumbrance,
even with the consent of Landlord, shall relieve Tenant of its personal and
primary obligation to pay rent and to perform all of the obligations to be
performed by Tenant hereunder. Consent by Landlord to one or more assignments or
encumbrances of Tenant’s interest in this Lease or to one or more sublettings of
the Leased Premises shall not be deemed to be a consent to any subsequent
assignment, encumbrance or subletting. If Landlord shall have been ordered by a
court of competent jurisdiction to consent to a requested assignment or
subletting, or such an assignment or subletting shall have been ordered over the
objection of Landlord, such assignment or subletting shall not be binding
between the assignee (or sublessee) and Landlord until such time as all
conditions set forth in Article 7.4 above have been fully satisfied (to the
extent not then satisfied) by the assignee or sublessee, including, without
limitation, the payment to Landlord of all agreed assignment considerations
and/or excess rentals then due Landlord.
7.9    Permitted Transfers. Notwithstanding the above Tenant shall have the
right, without Landlord’s consent and without triggering Landlord’s recapture or
rent sharing rights, (A) to enter into an occupancy agreement, license,
assignment or sublease with: (i) a parent corporation or entity; (ii) any
subsidiary corporation or entity of Tenant or Tenant’s parent corporation or
entity; (iii) an affiliated entity in which Tenant, or its subsidiaries or
parent corporation or entity holds a controlling share of the outstanding shares
or ownership interest; (iii) any person or entity that acquires all or
substantially all of Tenant’s assets or all the capital stock or other ownership
interest in Tenant; (iv) any entity with which Tenant merges, regardless of
whether Tenant is the surviving entity, or (v) any person or entity that
acquires all or substantially all of the business or assets operated or located
on the Premises; or (B) to cause a sale or transfer of a controlling interest or
all the capital stock or other ownership interests in Tenant (each such
transaction in (A) or (B) above being referred to herein as a “Permitted
Transfer and each such occupant, licensee, assignee or sublessee being referred
to herein as a “Permitted Transferee”); provided that in all cases the
transaction is not a subterfuge intended to avoid Tenant’s obligations
hereunder. If Tenant enters into to a Permitted Transfer, Tenant shall promptly
following the effective date thereof deliver written notice of such transfer to
Landlord with a copy of the operative documents.
ARTICLE 8LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
8.1    Limitation on Landlord’s Liability and Release. Landlord shall not be
liable to Tenant for, and Tenant hereby releases Landlord and its partners and
officers from, any and all liability, whether in contract, tort or on any other
basis, for any injury to or any damage sustained by Tenant, its agents,
employees, contractors or invitees; any damage to Tenant’s property; or any loss
to Tenant’s business, loss of Tenant’s profits or other financial loss of Tenant
resulting from or attributable to the condition of, the management of, the
maintenance of, or the protection of the Leased Premises, the Building, the
Project or the Common Areas, including, without limitation, any such injury,
damage or loss resulting from (i) the failure, interruption, rationing or other
curtailment or cessation in the supply of electricity, water, gas or other
utility service to the Project, the Building or the Leased Premises; (ii) the
vandalism or forcible entry into the Building or the Leased Premises; (iii) the
penetration of water into or onto any portion of the Leased Premises through
roof leaks or otherwise; (iv) the failure to provide security and/or adequate
lighting in or about the Project, the Building or the Leased Premises; (v) the
existence of any design or construction defects within the Project, the Building
or the Leased Premises; (vi) the failure of any mechanical systems to function
properly (such as the HVAC systems); or (vii) the blockage of access to any
portion of the Project, the Building or the Leased Premises, except in any
matter covered by subsections 8.1(i) through (vii) above to the extent such
damage was proximately caused by Landlord’s active negligence or willful
misconduct, or Landlord’s failure to perform an obligation expressly undertaken
pursuant to this Lease but only if Tenant shall have given Landlord prior
written notice to perform such obligation and Landlord shall have failed to
perform such obligation within a reasonable period of time following receipt of
written notice from Tenant to so perform such obligation. In this regard, Tenant
acknowledges that it is fully apprised of the provisions of Law relating to
releases, and particularly to those provisions contained in Section 1542 of the
California Civil Code which read as follows: A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor. Notwithstanding such statutory
provision, and for the purpose of implementing a full and complete release and
discharge, Tenant hereby (i) waives the benefit of such statutory provision and
(ii) acknowledges that, subject to the exceptions specifically set forth herein,
the release and discharge set forth in this Article is a full and complete
settlement and release and discharge of all claims and is intended to include in
its effect, without limitation, all claims which Tenant, as of the date hereof,
does not know of or suspect to exist in its favor.
8.2    Tenant’s Indemnification of Landlord. Tenant shall defend, with competent
counsel satisfactory to Landlord, any claims made or legal actions filed or
threatened by third parties against Landlord which result in the death, bodily
injury, personal injury, damage to property or interference with contractual or
other rights suffered by any third party (including other tenants within the
Project) which (i) occurred within the Leased Premises or (ii) resulted from
Tenant’s use or occupancy of the Leased Premises or the Common Areas or (iii)
resulted from Tenant’s activities in or about the Leased Premises, the Building
or the

1003283 v5/SF
15.

--------------------------------------------------------------------------------


Project, and Tenant shall indemnify and hold Landlord, Landlord’s principals,
employees and agents harmless from any loss (including loss of rents by reason
of vacant space which otherwise would have been leased but for such activities),
liabilities, penalties, or expense whatsoever (including all legal fees incurred
by Landlord with respect to defending such claims) resulting therefrom, except
in any event to the extent proximately caused by the active negligence or
willful misconduct of Landlord or Landlord’s failure to perform an obligation
expressly undertaken pursuant to this Lease but only if Tenant shall have given
Landlord prior written notice to perform such obligation and Landlord shall have
failed to perform such obligation within a reasonable period of time following
receipt of written notice from Tenant to so perform such obligation. This
indemnity agreement shall survive the expiration or sooner termination of this
Lease, provided that Tenant shall not be required to indemnify Landlord under
this section 8.2 with respect to events that first occur after the later of (a)
the date of the expiration, or sooner termination, of this Lease, or (b) the
date Tenant actually vacates the Premises, provided that Landlord has actual
notice of such vacation.
ARTICLE 9
INSURANCE
9.1    Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:
A.    Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:
(1)    Commercial General Liability insurance insuring Tenant against liability
for bodily injury, death, property damage and personal injury occurring at the
Leased Premises, or resulting from Tenant’s use or occupancy of the Leased
Premises or the Building, Outside Areas, Property, or Common Areas or resulting
from Tenant’s activities in or about the Leased Premises. Such insurance shall
be on an occurrence basis with a combined single limit of liability of not less
than the amount of Tenant’s Required Liability Coverage (as set forth in
Article 1). The policy or policies shall be endorsed to name Landlord and such
others as are designated by Landlord as additional insureds in the form
equivalent to CG20111185 or successor and shall contain the following additional
endorsement: “The insurance afforded to the additional insureds is primary
insurance. If the additional insureds have other insurance which is applicable
to the loss on a contributing, excess or contingent basis, the amount of this
insurance company’s liability under this policy shall not be reduced by the
existence of such other insurance. Any insurance carried by the additional
insureds shall be excess and non contributing with the insurance provided by the
Tenant.” The policy shall not be canceled or reduced without at least 10 days
written notice to additional insureds. If the policy insures more than one
location, it shall be endorsed to show that the limits and aggregate apply per
location using endorsement CG25041185 or successor. Tenant’s policy shall also
contain the severability of interest and cross-liability endorsement or clauses.
(2)    Fire and property damage insurance in so-called Special Form (except
earthquake and flood) insuring Tenant against loss from physical damage to
Tenant’s personal property, inventory, stock, trade fixtures and improvements
within the Leased Premises with coverage for the full actual replacement cost
thereof;
(3)    Plate-glass insurance, at actual replacement cost;
(4)    Boiler and Machinery insurance, if applicable;
(5)    Product Liability insurance (including without limitation Liquor
Liability insurance for liability arising out of the distribution, sale, or
consumption of food and/or beverages including alcoholic beverages at the Leased
Premises for not less than the Tenant’s Required Liability Coverage as set forth
in Article 1;
(6)    Workers’ compensation insurance and any other employee benefit insurance
sufficient to comply with all Laws which policy shall be endorsed to provide
thirty (30) days written notice of cancellation to Landlord;
(7)    With respect to making of alterations or the construction of improvements
or the like undertaken by Tenant, contingent liability and builder’s risk
insurance, in an amount and with coverage satisfactory to Landlord;
(8)    Business Income Insurance at a minimum of 50% co-insurance including
coverage for loss of business income due to damage to equipment from perils
covered under the so-called Special Form excepting perils of earth quake and
flood; and
(9)    Comprehensive Auto Liability insurance with a combined single limit
coverage of not less than the amount of Tenant’s Required Liability Coverage (as
set forth in Article l) for bodily injury and/or property damage liability for:
(a) Owned autos, (b) Hired or borrowed autos, and (c) Non-owned autos. The
policy shall be endorsed to provide 10 days written

1003283 v5/SF
16.

--------------------------------------------------------------------------------


notice of cancellation to Landlord.
B.    Each policy of liability insurance required to be carried by Tenant
pursuant to this Article or actually carried by Tenant with respect to the
Leased Premises or the Property (i) shall be in a form satisfactory to Landlord,
(ii) Shall be provided by carriers admitted to do business in the state of
California, with a Best rating of “A/VI” or better and/or acceptable to
Landlord. Property insurance shall contain a waiver and/or a permission to waive
by the insurer any right of subrogation against Landlord, its principals,
employees, agents and contractors which might arise by reason of any payment
under such policy or by reason of any act or omission of Landlord, its
principals, employees, agents or contractors.
C.    Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to the Landlord with respect to each policy of
insurance required to be carried by Tenant pursuant to this Article, a
certificate of the insurer certifying, in a form satisfactory to the Landlord,
that the policy has been issued and premium paid providing the coverage required
by this Article and containing the provisions herein. Attached to such a
certificate shall be endorsements naming Landlord as additional insured, and
including the wording under primary insurance above. With respect to each
renewal or replacement of any such insurance, the requirements of this Article
must be complied with not less than 10 days prior to the expiration or
cancellation of the policy being renewed or replaced. Landlord may at any time
and from time-to-time inspect and/or copy any and all insurance policies
required to be carried by Tenant pursuant to this article. If Landlord’s lender,
insurance broker or advisor or counsel reasonably determines at any time that
the form or amount of coverage set forth in Article 9.1.(A) for any policy of
insurance Tenant is required to carry pursuant to this Article is not adequate,
then Tenant shall increase the amount of coverage for such insurance to such
greater amount or change the form as Landlord’s lender, insurance broker or
advisor or counsel reasonably deems adequate (provided, however, such increase
level of coverage may not exceed the level of coverage for such insurance
commonly carried by comparable businesses similarly situated and operating under
similar circumstances).
D.    The Commercial General Liability insurance carried by Tenant shall
specifically insure the performance by Tenant of the Indemnification provisions
set forth in Article 8.2 of this lease; provided, however, nothing contained in
this Article 9 shall be construed to limit the liability of Tenant under the
Indemnification provisions set forth in said Article 8.2.
9.2    Landlord’s Insurance. With respect to insurance maintained by Landlord:
G.    Landlord shall maintain, as the minimum coverage required of it by this
Lease, property insurance in so-called “Special” form insuring Landlord (and
such others as Landlord may designate) against loss from physical damage to the
Building with coverage of not less than one hundred percent of the full actual
replacement cost thereof and against loss of rents for a period of not less than
twelve months. Such property damage insurance, at Landlord’s election but
without any requirement on Landlord’s behalf to do so, (i) may be written in
so-called Special Form, excluding only those perils commonly excluded from such
coverage by Landlord’s then property damage insurer; (ii) may provide coverage
for physical damage to the improvements so insured for up to the entire full
actual replacement cost thereof; (iii) may be endorsed to include (or separate
policies which may be carried to cover) loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; (iv) may provide coverage for loss of rents for a period of up to twelve
months; and/or (v) may contain “deductibles” per occurrence in an amount
reasonably acceptable to Landlord. Landlord shall not be required to cause such
insurance to cover any of Tenant’s personal property, inventory and trade
fixtures, or any modifications, alterations or improvements made or constructed
by Tenant to or within the Leased Premises.
H.    Landlord shall maintain Commercial General Liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Project, or any portion
thereof, with combined single limit coverage of at least Two Million Dollars.
Landlord may carry such greater coverage as Landlord or Landlord’s Lender,
insurance broker or advisor or counsel may from time to time determine is
reasonably necessary for the adequate protection of Landlord and the Project.
I.    Landlord may maintain any other insurance which in the opinion of its
lender, insurance broker or advisor, or legal counsel is prudent to carry under
the given circumstances.
9.3    Mutual Waiver of Subrogation. Notwithstanding anything to the contrary
set forth in this Lease, Landlord hereby releases Tenant, and Tenant hereby
releases Landlord and its respective partners and officers, agents, employees
and servants, from any and all liability for loss, damage or injury to the
property of the other in or about the Leased Premises which is caused by or
results from a peril or event or happening which would be covered by insurance
required to be carried under the terms of this Lease, or is covered by insurance
actually carried and in force at the time of the loss, by the party sustaining
such loss; provided, however, that such waiver shall be effective only to the
extent permitted by the insurance covering such loss and to the extent such
insurance is not prejudiced thereby.

1003283 v5/SF
17.

--------------------------------------------------------------------------------






ARTICLE 10
DAMAGE TO LEASED PREMISES
10.1    Landlord’s Duty to Restore. If the Leased Premises are damaged by any
peril after the Effective Date of this Lease, Landlord shall restore the Leased
Premises, as and when required by this Article, unless this Lease is terminated
by Landlord pursuant to Article 10.2 or by Tenant pursuant to Article 10.3. All
insurance proceeds available from the fire and property damage insurance carried
by Landlord shall be paid to and become the property of Landlord. If this Lease
is terminated pursuant to either Article 10.2 or 10.3, all insurance proceeds
available from insurance carried by Tenant which cover loss to property that is
Landlord’s property or would become Landlord’s property on termination of this
Lease shall be paid to and become the property of Landlord, and the remainder of
such proceeds shall be paid to and become the property of Tenant. If this Lease
is not terminated pursuant to either Article 10.2 or 10.3, all insurance
proceeds available from insurance carried by Tenant which cover loss to property
that is Landlord’s property shall be paid to and become the property of
Landlord, and all proceeds available which cover loss to property which would
become the property of Landlord upon the termination of this Lease shall be paid
to and remain the property of Tenant. If this Lease is not so terminated, then
upon receipt of the insurance proceeds (if the loss is covered by insurance) and
the issuance of all necessary governmental permits, Landlord shall commence and
diligently prosecute to completion the restoration of the Leased Premises, to
the extent then allowed by Law, to substantially the same condition in which the
Leased Premises existed as of the Lease Commencement Date. Landlord’s obligation
to restore shall be limited to the Leased Premises and interior improvements
constructed by Landlord. Landlord shall have no obligation to restore any other
improvements to the Leased Premises or any of Tenant’s personal property,
inventory or trade fixtures. Upon completion of the restoration by Landlord,
Tenant shall forthwith replace or fully repair all of Tenant’s trade fixtures
and other improvements constructed by Tenant to like or similar condition as
existed at the time of such damage or destruction.
10.2    Landlord’s Right to Terminate. Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:
A.    The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord, or (ii) seventy-five percent of the
then actual replacement cost thereof;
B.    The Building is damaged by an uninsured peril, which peril Landlord was
required to insure against pursuant to the provisions of Article 9 of this
Lease, to such an extent that the estimated cost to restore the Building exceeds
the lesser of (i) the insurance proceeds which would have been available had
Landlord carried such required insurance, or (ii) seventy-five percent of the
then actual replacement cost thereof;
C.    The Building is damaged by an uninsured peril, which peril Landlord was
not required to insure against pursuant to the provisions of Article 9 of this
Lease, to any extent.
D.    The Building is damaged by any peril and, because of the Laws then in
force, the Building (i) can not be restored at reasonable cost or (ii) if
restored, can not be used for the same use being made thereof before such
damage.
10.3    Tenant’s Right to Terminate. If the Leased Premises are damaged by any
peril and Landlord does not elect to terminate this Lease or is not entitled to
terminate this Lease pursuant to this Article, then as soon as reasonably
practicable, Landlord shall furnish Tenant with the written opinion of
Landlord’s architect or construction consultant as to when the restoration work
required of Landlord may be complete. Tenant shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised in the case of A or B below only by delivery to Landlord of a written
notice of election to terminate within fifteen days after Tenant receives from
Landlord the estimate of the time needed to complete such restoration:
A.    The Leased Premises are damaged by any peril and, in the reasonable
opinion of Landlord’s architect or construction consultant, the restoration of
the Leased Premises cannot be substantially completed within ninety (90) days
after the date of such notice from Landlord; or

1003283 v5/SF
18.

--------------------------------------------------------------------------------


B.    The Leased Premises are damaged by any peril within nine months of the
last day of the Lease Term and, in the reasonable opinion of Landlord’s
architect or construction consultant, the restoration of the Leased Premises
cannot be substantially completed within sixty days after the date such
restoration is commenced.
10.4    Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Article 10.3 above, captioned “Tenant’s Right to Terminate”, are intended to
supersede and replace the provisions contained in California Civil Code, Section
1932, Subdivision 2, and California Civil Code, Section 1934, and accordingly,
Tenant hereby waives the provisions of said Civil Code Sections and the
provisions of any successor Code Sections or similar Laws hereinafter enacted.
10.5    Abatement of Rent. In the event of damage to the Leased Premises which
does not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Leased Premises is
impaired by such damage and repair.




ARTICLE 11
CONDEMNATION
11.1    Landlord’s Right To Terminate. Subject to Article 11.3, Landlord shall
have the option to terminate this Lease if, as a result of a taking by means of
the exercise of the power of eminent domain (including inverse condemnation
and/or a voluntary sale or transfer by Landlord under threat of condemnation to
an entity having the power of eminent domain), (i) all or any part of the Leased
Premises is so taken, (ii) more than thirty-three and one-third percent of the
Buildings leasable area is so taken, (iii) more than thirty-three and one-third
percent of the Common Area is so taken, or (iv) because of the Laws then in
force, the Leased Premises may not be used for the same use being made thereof
before such taking, whether or not restored as required by Article 11.4 below.
Any such option to terminate by Landlord must be exercisable within a reasonable
period of time, to be effective as of the date possession is taken by the
condemnor.
11.2    Tenant’s Right to Terminate. Subject to Article 11.3, Tenant shall have
the option to terminate this Lease if, as a result of any taking by means of the
exercise of the power of eminent domain (including inverse condemnation and/or a
voluntary sale or transfer by Landlord to an entity having the power of eminent
domain under threat of condemnation), (i) all of the Leased Premises is so
taken, (ii) thirty-three and one-third percent or more of the Leased Premises is
so taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of the Tenant’s business, or (iii) there is a taking of a portion of
the Common Area and, as a result of such taking, Landlord cannot provide parking
spaces within the Project (or within a reasonable distance therefrom) equal in
number to at least sixty-six and two-thirds percent of Tenant’s Number of
Parking Spaces (as set forth in Article 1), whether by rearrangement of the
remaining parking areas in the Common Area (including, if Landlord elects,
construction of multi-dock parking structures or restriping for compact cars
where permitted by Law), or by providing alternative parking facilities on other
land within reasonable walking distance of the Leased Premises. Tenant must
exercise such option within a reasonable period of time, to be effective on the
later to occur of (i) the date that possession of that portion of the Common
Area or the Leased Premises that is condemned is taken by the condemnor or (ii)
the date Tenant vacates the Leased Premises.
11.3    Temporary Taking. If any portion of the Leased Premises is temporarily
taken for one year or less, this Lease shall remain in effect. If any portion of
the Leased Premises is temporarily taken for a period which either exceeds one
year or which extends beyond the natural expiration of the Lease Term, then
Landlord and Tenant shall each independently have the option to terminate this
Lease, effective on the date possession is taken by the condemnor.
11.4    Restoration and Abatement of Rent. If any part of the Leased Premises is
taken by condemnation and this Lease is not terminated, then Landlord shall
repair any damage occasioned thereby to the remainder of the Leased Premises to
a condition reasonably suitable for Tenant’s continued operations and otherwise,
to the extent practicable, in the manner and to the extent provided in Article
10.1. As of the date possession is taken by the condemning authority, (i) the
Base Monthly Rent shall be reduced in the same proportion that the area of that
part of the Leased Premises so taken (less any addition to the area of the
Leased Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking, and (ii) Tenant’s Proportionate Share
shall be appropriately adjusted.

1003283 v5/SF
19.

--------------------------------------------------------------------------------


11.5    Division of Condemnation Award. Any award made for any condemnation of
the Project, the Building, the Common Areas or the Leased Premises, or any
portion thereof, shall belong to and be paid to Landlord, and Tenant hereby
assigns to Landlord all of its right, title and interest in any such award;
provided, however, that Tenant shall be entitled to receive any condemnation
award that is made directly to Tenant (i) for the taking of personal property,
inventory or trade fixtures belonging to Tenant, (ii) for the interruption of
Tenant’s business or its moving costs, (iii) for loss of Tenant’s goodwill, or
(iv) for any temporary taking where this Lease is not terminated as a result of
such taking. The rights of Landlord and Tenant regarding any condemnation shall
be determined as provided in this Article, and each party hereby waives the
provisions of Section 1265.130 of the California Code of Civil Procedure, and
the provisions of any similar law hereinafter enacted, allowing either party to
petition the Superior Court to terminate this Lease and/or allocating
condemnation awards between Landlord and Tenant in the event of a taking of the
Leased Premises.
ARTICLE 12
DEFAULT AND REMEDIES
12.1    Events of Tenant’s Default. Tenant shall be in default of its
obligations under this Lease if any of the following events occur:
C.    Tenant shall have failed to pay Base Monthly Rent or any Additional Rent
when due and such failure continues for more than five (5) days after written
notice of delinquency from Landlord; or
D.    Tenant shall have failed to perform any term, covenant or condition of
this Lease, except those requiring the payment of Base Monthly Rent or
Additional Rent, within 30 days after written notice from Landlord to Tenant
specifying the nature of such failure and requesting Tenant to perform same;
provided, however, that in the event such act, use, thing or failure and the
consequences thereof are curable but completing such cure is not reasonable
within said thirty (30) day period, then Tenant shall have a reasonable time to
cure such default provided Tenant commences such cure within such thirty (30)
days and diligently prosecutes such cure to completion; or
E.    Tenant shall have sublet the Leased Premises or assigned or encumbered its
interest in this Lease in violation of the provisions contained in Article 7,
whether voluntarily or by operation of Law; or
F.    Tenant or any Guarantor of this Lease shall have permitted or suffered the
sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantor’s) business, and Tenant
(or such Guarantor) shall have failed to obtain a return or release of the same
within thirty days thereafter, or prior to sale pursuant to such sequestration,
attachment or levy, whichever is earlier; or
G.    Tenant or any Guarantor of this Lease shall have made a general assignment
of all or a substantial part of its assets for the benefit of its creditors; or
H.    Tenant or any Guarantor of this Lease shall have allowed (or sought) to
have entered against it a decree or order which: (i) grants or constitutes an
order for relief, appointment of a trustee, or confirmation of a reorganization
plan under the bankruptcy laws of the United States; (ii) approves as properly
filed a petition seeking liquidation or reorganization under said bankruptcy
laws or any other debtor’s relief law or similar statute of the United States or
any state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Subarticle if such decree or order is rescinded or reversed
within sixty days after its original entry.
I.    Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar Law which
does not require the prior entry of a decree of order.
12.2    Landlord’s Remedies. In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by Law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:
A.    Landlord may, at Landlord’s election, keep this Lease in effect and
enforce, by an action at law or in equity all of its rights and remedies under
this Lease including, without limitation, (i) the right to recover the rent and
other sums as they become due by appropriate legal action, (ii) the right to
make payments required of Tenant, or perform Tenant’s obligations and

1003283 v5/SF
20.

--------------------------------------------------------------------------------


be reimbursed by Tenant for the cost thereof with interest at the then maximum
rate of interest not prohibited by Law from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive
relief and specific performance to prevent Tenant from violating the terms of
this Lease and/or to compel Tenant to perform its obligations under this Lease,
as the case may be.
B.    Landlord may, at Landlord’s election, terminate this Lease by giving
Tenant written notice of termination, in which event this Lease shall terminate
on the date set forth for termination in such notice. Any termination under this
Subarticle shall not relieve Tenant from its obligation to pay to Landlord all
Base Monthly Rent and Additional Rent then or thereafter due, or any other sums
due or thereafter accruing to Landlord, or from any claim against Tenant for
damages previously accrued or then or thereafter accruing. In no event shall any
one or more of the following actions by Landlord, in the absence of a written
election by Landlord to terminate this Lease, constitute a termination of this
Lease:
(1)    Appointment of a receiver or keeper in order to protect Landlord’s
interest hereunder;
(2)    Consent to any subletting of the Leased Premises or assignment of this
Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or
(3)    Any other action by Landlord or Landlord’s agents intended to mitigate
the adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises or any
action taken to relet the Leased Premises, or any portion thereof, for the
account of Tenant and in the name of Tenant.
C.    In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. No act by or on behalf of
Landlord intended to mitigate the adverse effect of such breach, including those
described by Subarticles B(l), (2) and (3) immediately preceding, shall
constitute a termination of Tenant’s right to possession unless Landlord gives
Tenant written notice of termination. If Landlord does not terminate this Lease
by giving written notice of termination, Landlord may enforce all its rights and
remedies under this Lease, including the right to recover rent as it becomes due
under this Lease as provided in California Civil Code Section 1951.4, as in
effect on the Effective Date of this Lease.
D.    In the event Landlord terminates this Lease, Landlord shall be entitled,
at Landlord’s election, to damages in an amount as set forth in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to said Section 1951.2, an interest rate
equal to the maximum rate of interest then not prohibited by Law shall be used
where permitted. Such damages shall include, without limitation:
(1)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent; and
(2)    Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including, without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises; (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise); (iii) broker’s fees, advertising costs and other expenses
of reletting the Leased Premises; (iv) costs of carrying the Leased Premises,
which costs would have been billed to Tenant as Additional Rent had Tenant not
defaulted and which include, but are not limited to; taxes, insurance premiums,
landscape maintenance, HVAC maintenance, utility charges and security
precautions; (v) expenses incurred in removing, disposing of and/or storing any
of Tenant’s personal property, inventory or trade fixtures remaining therein;
(vi) attorneys’ fees, expert witness fees, court costs and other reasonable
expenses incurred by Landlord (but not limited to taxable costs) in retaking
possession of the Leased Premises, establishing damages hereunder, and
re-leasing the Leased Premises; and (vii) any other expenses, costs or damages
otherwise incurred or suffered as a result of Tenant’s default.
12.3    Landlord’s Default and Tenant’s Remedies. In the event Landlord fails to
perform any of its obligations under this Lease, Landlord shall nevertheless not
be in default under the terms of this Lease until such time as Tenant shall have
first given Landlord written notice specifying the nature of such failure to
perform its obligations, and then only after Landlord shall have had a
reasonable period of time following its receipt of such notice within which to
perform such obligations. In the event of Landlord’s default as above set forth,
then, and only then, Tenant shall have the following remedies only:

1003283 v5/SF
21.

--------------------------------------------------------------------------------


A.    Tenant may then proceed in equity or at law to compel Landlord to perform
its obligations and/or to recover damages proximately caused by such failure to
perform (except as and to the extent Tenant has waived its right to damages as
provided in this Lease).
B.    Tenant, at its option, may then cure any default of Landlord at Landlord’s
cost. If, pursuant to this Subarticle, Tenant reasonably pays any sum to any
third party or does any act that requires the payment of any sum to any third
party at any time by reason of Landlord’s default, the sum paid by Tenant shall
be immediately due from Landlord to Tenant at the time Tenant supplies Landlord
with an invoice therefore (provided such invoice sets forth and is accompanied
by a written statement of Tenant setting forth in reasonable detail the amount
paid, the party to whom it was paid, the date it was paid, and the reasons
giving rise to such payment), together with interest at twelve percent per annum
from the date of such invoice until Tenant is reimbursed by Landlord. Tenant may
not offset such sums against any installment of rent due Landlord under the
terms of this Lease.
12.4    Limitation on Tenant’s Recourse. If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association, or other form of
business entity, Tenant agrees that (i) the obligations of Landlord under this
Lease shall not constitute personal obligations of the officers, directors,
trustees, partners, joint venturers, members, owners, stockholders, or other
principals of such business entity and (ii) Tenant shall have recourse only to
Landlord’s then equity interest, if any, in the Property, rental income, sales
and financing proceeds, and insurance proceeds for the satisfaction of such
obligations and not against the assets of such officers, directors, trustees,
partners, joint venturers, members, owners, stockholders or principals (other
than to the extent of their interest in the Property). Tenant shall look
exclusively to such interests of Landlord, if any, in the Property for payment
and discharge of any obligations imposed upon Landlord hereunder, and Landlord
is hereby released and relieved of any other obligations hereunder.
Additionally, if Landlord is a partnership, then Tenant covenants and agrees:
A.    No partner of Landlord shall be sued or named as a party in any suit or
action brought by Tenant with respect to any alleged breach of this Lease
(except to the extent necessary to secure jurisdiction over the partnership and
then only for that sole purpose);
B.    No service of process shall be made against any partner of Landlord except
for the sole purpose of securing jurisdiction over the partnership; and
C.    No writ of execution shall be levied against the assets of any partner of
Landlord other than to the extent of his interest in Property.
Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner of Landlord and shall be
applicable to any actual or alleged misrepresentation or non-disclosure made
respecting this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.
12.5    Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Article 12.3 above are intended to supersede and replace the provisions of
California Civil Code 1932(l), 1941 and 1942, and accordingly, Tenant hereby
waives the provisions of Section 1932(l), 1941 and 1942 of the California Civil
Code and/or any similar or successor Law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
rent due under this Lease. Tenant hereby waives any right of redemption or
relief from forfeiture under the Laws of the State of California, or under any
other present or future Law, in the event Tenant is evicted or Landlord takes
possession of the Leased Premises by reason of any default by Tenant.
ARTICLE 13

GENERAL PROVISIONS
13.1    Taxes on Tenant’s Property. Tenant shall pay before delinquency any and
all taxes, assessments, license fees, use fees, permit fees and public charges
of whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease, Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises, improvements made by Landlord for
Tenant’s use within the Leased Premises, Tenant’s use (or estimated use) of
public facilities or services or Tenant’s consumption (or estimated consumption)
of public utilities, energy, water or other resources. On demand by Landlord,
Tenant shall furnish Landlord with satisfactory evidence of these payments. If
any such taxes, assessments, fees or public charges are levied against Landlord,
Landlord’s property, the Building or the Project, or if the assessed value of
the Building or the Project is increased by the inclusion therein of a value
placed upon same, then Landlord, after giving written notice to Tenant, shall
have the right, regardless of the validity thereof, to pay such taxes,
assessment, fee or public charge and bill Tenant, as Additional Rent, the amount
of such taxes, assessment, fee or public

1003283 v5/SF
22.

--------------------------------------------------------------------------------


charge so paid on Tenant’s behalf. Tenant shall, within ten days from the date
it receives an invoice from Landlord setting forth the amount of such taxes,
assessment, fee or public charge so levied, pay to Landlord, as Additional Rent,
the amount set forth in said invoice. Failure by Tenant to pay the amount so
invoiced within said ten day period shall be conclusively deemed a default by
Tenant under this Lease. Tenant shall have the right, and with Landlord’s full
cooperation if Tenant is not then in default under the terms of this Lease, to
bring suit in any court of competent jurisdiction to recover from the taxing
authority the amount of any such taxes, assessment, fee or public charge so
paid.
13.2    Holding Over. This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Article. Any such holding over shall be
deemed an unlawful detainer of the Leased Premises unless Landlord has consented
to same. Any such holding over to which Landlord has consented shall be
construed to be a tenancy from month to month, on the same terms and conditions
herein specified insofar as applicable, except that the Base Monthly Rent shall
be increased to an amount equal to one hundred fifty percent of the Base Monthly
Rent payable during the last full month immediately preceding such holding over.
13.3    Subordination to Mortgages. This Lease is subject and subordinate to all
underlying ground leases and to all mortgages and deeds of trust which affect
the Building and are of public record as of the Effective Date of this Lease,
and to all renewals, modifications, consolidations, replacements and extensions
thereof. However, if the lessor under any such ground lease or any Lender
holding any such mortgage or deed of trust shall advise Landlord that it desires
or requires this Lease to be made prior and superior thereto, then, upon written
request of Landlord to Tenant, Tenant shall promptly execute, acknowledge and
deliver any and all documents or instruments which Landlord and such lessor or
Lender deem necessary or desirable to make this Lease prior thereto. Tenant
hereby consents to Landlord’s ground leasing the land underlying the Building
and/or encumbering the Building as security for future loans on such terms as
Landlord shall desire, all of which future ground leases, mortgages or deeds of
trust shall be subject and subordinate to this Lease. However, if any lessor
under any such future ground lease or any Lender holding such future mortgage or
deed of trust shall desire or require that this Lease be made subject and
subordinate to such future ground lease, mortgage or deed of trust, then Tenant
agrees, within ten days after Landlord’s written request therefore, to execute,
acknowledge and deliver to Landlord any and all documents or instruments
requested by Landlord or such lessor or Lender as may be necessary or proper to
assure the subordination of this Lease to such future ground lease, mortgage or
deed of trust; but only if such lessor or Lender agrees to recognize Tenant’s
rights under this Lease and not to disturb Tenant’s quiet possession of the
Leased Premises so long as Tenant is not in default under this Lease.
13.4    Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Building at any foreclosure sale or private sale
conducted pursuant to any security instrument encumbering the Building, (ii) to
any grantee or transferee designated in any deed given in lieu of foreclosure of
any security interest encumbering the Building, or (iii) to the lessor under any
underlying ground lease of the land underlying the Building, should such ground
lease be terminated; provided that such purchaser, grantee or lessor recognizes
Tenant’s rights under this Lease.
13.5    Mortgagee Protection. In the event of any default on the part of
Landlord, Tenant will give notice by registered mail to any Lender or lessor
under any underlying ground lease who shall have requested, in writing, to
Tenant that it be provided with such notice, and Tenant shall offer such Lender
or lessor a reasonable opportunity to cure the default, including time to obtain
possession of the Leased Premises by power of sale or judicial foreclosure or
other appropriate legal proceedings if reasonably necessary to effect a cure.
13.6    Estoppel Certificates. Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate (i) certifying
that this Lease is unmodified and in full force and effect, or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect, (ii) stating the date to which the rent
and other charges are paid in advance, if any, (iii) acknowledging that there
are not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (iv) certifying
such other information about this Lease as may be reasonably requested by
Landlord. Tenant’s failure to execute and deliver such estoppel certificate
within ten days after Landlord’s request therefore shall be a material default
by Tenant under this Lease, and Landlord shall have all of the rights and
remedies available to Landlord as Landlord would otherwise have in the case of
any other material default by Tenant, including the right to terminate this
Lease and sue for damages proximately caused thereby, it being agreed and
understood by Tenant that Tenant’s failure to so deliver such estoppel
certificate in a timely manner could result in Landlord being unable to perform
committed obligations to other third parties which were made by Landlord in
reliance upon this covenant of Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this Article may be relied upon by any Lender or
purchaser or prospective Lender or purchaser of the Building, the Project, or
any interest therein.

1003283 v5/SF
23.

--------------------------------------------------------------------------------


13.7    Tenant’s Financial Information. Tenant shall, within ten business days
after Landlord’s request therefore, deliver to Landlord a copy of a current
financial statement, including an income statement and balance sheet, and any
such other information reasonably requested by Landlord regarding Tenant’s
financial condition. Tenant acknowledges that Landlord has and will rely on the
truth and accuracy of the information provided by Tenant to Landlord both prior
to and during the term of the Lease. Landlord shall be entitled to disclose such
financial statements or other information to its Lender, to any present or
prospective principal of or investor in Landlord, or to any prospective Lender
or purchaser of the Building, the Project or any portion thereof or interest
therein. Any such financial statement or other information which is marked
“confidential” or “company secrets” (or is otherwise similarly marked by Tenant)
shall be confidential and shall not be disclosed by Landlord to any third party
except as specifically provided in this Article, unless the same becomes a part
of the public domain without the fault of Landlord.
13.8    Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Project, or any
portion thereof at any time and to any person or entity. In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, (i) shall
be automatically relieved, without any further act by any person or entity, of
all liability for the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer and (ii) shall be relieved of
all liability for the performance of the obligations of the Landlord hereunder
which have accrued before the date of transfer if its transferee agrees to
assume and perform all such prior obligations of the Landlord hereunder. Tenant
shall attorn to any such transferee. After the date of any such transfer, the
term “Landlord” as used herein shall mean the transferee of such interest in the
Building or the Project.
13.9    Force Majeure. The obligations of each of the parties under this Lease
(other than the obligation to pay money) shall be temporarily excused if such
party is prevented or delayed in performing such obligation by reason of any
strikes, lockouts or labor disputes; inability to obtain labor, materials, fuels
or reasonable substitutes therefore; governmental restrictions, regulations,
controls, action or inaction; civil commotion; inclement weather, fire or other
acts of God; or other causes (except financial inability) beyond the reasonable
control of the party obligated to perform (including acts or omissions of the
other party for a period equal to the period of any such prevention, delay or
stoppage.
13.10    Notices. Any notice required or desired to be given by a party
regarding this Lease shall be in writing and shall be personally served, or in
lieu of personal service may be given by: (i) delivery by Federal Express,
United Parcel Service or similar commercial service, (ii) electronic facsimile
transmission, or (iii) by depositing such notice in the United States mail,
postage prepaid, addressed to the other party as follows:
A.    If addressed to Landlord, to Landlord at its Address for Notices (as set
forth in Article 1).
B.    If addressed to Tenant, to Tenant at its Address for Notices (as set forth
in Article 1).
Any notice given by registered mail shall be deemed to have been given on the
third business day after its deposit in the United States mail. Any notice given
by certified mail shall be deemed given on the date receipt was acknowledged to
the postal authorities. Any notice given by mail other than registered or
certified mail shall be deemed given only if received by the other party, and
then on the date of receipt. In the event of notice by electronic facsimile
transmission or commercial carrier, notice shall be deemed received on the
business day following the date of confirmation documented by the transmission
or carrier. Each party may, by written notice to the other in the manner
aforesaid, change the address to which notices addressed to it shall thereafter
be mailed.
13.11    Attorneys’ Fees. In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease to recover rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party. Landlord may
enforce this provision by either (i) requiring Tenant to pay such fees and costs
as a condition to curing its default or (ii) bringing a separate action to
enforce such payment, it being agreed by and between Landlord and Tenant that
Tenant’s failure to pay such fees and costs upon demand shall constitute a
breach of this Lease in the same manner as a failure by Tenant to pay the Base
Monthly Rent, giving Landlord the same rights and remedies as if Tenant failed
to pay the Base Monthly Rent.
13.12    Definitions. Any term that is given a special meaning by any provision
in this Lease shall, unless otherwise specifically stated, have such meaning
whenever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

1003283 v5/SF
24.

--------------------------------------------------------------------------------


A.    Real Property Taxes. The term “Real Property Tax” or “Real Property Taxes”
shall each mean (i) all taxes, assessments, levies and other charges of any kind
or nature whatsoever, general and special, foreseen and unforeseen (including
all installments of principal and interest required to pay any general or
special assessments for public improvements and any increases resulting from
reassessments caused by any change in ownership or new construction), now or
hereafter imposed by any governmental or quasi-governmental authority or special
district having the direct or indirect power to tax or levy assessments, which
are levied or assessed for whatever reason against the Project or any portion
thereof, or Landlord’s interest therein, or the fixtures, equipment and other
property of Landlord that is an integral part of the Project and located
thereon, or Landlord’s business of owning, leasing or managing the Project or
the gross receipts, income or rentals from the Project; (ii) all charges, levies
or fees imposed by any governmental authority against Landlord by reason of or
based upon the use of or number of parking spaces within the Project, the amount
of public services or public utilities used or consumed (e.g., water, gas,
electricity, sewage or surface water disposal) at the Project, the number of
persons employed by tenants of the Project, the size (whether measured in area,
volume, number of tenants or whatever) or the value of the Project, or the type
of use or uses conducted within the Project; and (iii) all costs and fees
(including attorneys’ fees) incurred by Landlord in contesting any Real Property
Tax and in negotiating with public authorities as to any Real Property Tax. If,
at any time during the Lease Term, the taxation or assessment of the Project
prevailing as of the Effective Date of this Lease shall be altered so that in
lieu of or in addition to any Real Property Tax described above there shall be
levied, assessed or imposed (whether by reason of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate, substitute, or additional tax or charge (i) on the value, size, use
or occupancy of the Project or Landlord’s interest therein or (ii) on or
measured by the gross receipts, income or rentals from the Project, or on
Landlord’s business of owning, leasing or managing the Project or (iii) computed
in any manner with respect to the operation of the Project, then any such tax or
charge, however designated, shall be included within the meaning of the terms
“Real Property Tax” or “Real Property Taxes” for purposes of this Lease. If any
Real Property Tax is partly based upon property or rents unrelated to the
Project, then only that part of such Real Property Tax that is fairly allocable
to the Project shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes”. Notwithstanding the foregoing, the terms “Real
Property Tax” or “Real Property Taxes” shall not include estate, inheritance,
transfer, gift or franchise taxes of Landlord or the federal or state income tax
imposed on Landlord’s income from all sources or any documentary transfer taxes.
B.    Landlord’s Insurance Costs. The term “Landlord’s Insurance Costs” shall
mean the costs to Landlord to carry and maintain the policies of fire and
property damage insurance, including quake and flood, for the Project and
general liability insurance required, or permitted, to be carried by Landlord
pursuant to Article 9, together with any deductible amounts paid by Landlord
upon the occurrence of any insured casualty or loss; provided that with respect
to any deductible applied to any cost which is capitalized in accordance with
generally accepted accounting principles, such deductible shall be amortized as
provided in Paragraph 13.12C below.
C.    Project Maintenance Costs. The term “Project Maintenance Costs” shall mean
all costs and expenses (except Landlord’s Insurance Costs and Real Property
Taxes) paid or incurred by Landlord in owning, protecting, operating,
maintaining, repairing and preserving the Project and all parts thereof,
including without limitation, (i) professional management fees (equal to three
percent of the annualized Base Monthly Rent), (ii) the costs incurred by
Landlord in the making of any modifications, alterations or improvements as set
forth in Article 6 including costs of complying with any governmental regulation
or court order coming into effect after the Lease Commencement Date such as
costs associated with complying with the Americans with Disabilities Act (ADA)
or any similar laws or court cases, (iii) costs of complying with governmental
regulations governing Tenant’s use of Hazardous Materials, and Landlord’s costs
of monitoring Tenant’s use of Hazardous Materials including fees charged by
Landlord’s consultants to periodically inspect the Premises and the Property,
(iv) all costs, fees, expenses, assessments, and the like charged by any public
or private maintenance association or district whether such costs are incurred
on or off the Project, for the benefit of the Project, also including any costs
required to be paid by Landlord pursuant to any covenants, conditions, and/or
restrictions effecting the Project for the benefit of any common property owners
association, and (v) such other costs as may be paid or incurred with respect to
owning, operating, maintaining and preserving the Project, such as repairing,
replacing and resurfacing the exterior surfaces of the buildings (including
roofs), repairing, replacing, and resurfacing paved areas, repairing structural
parts of the buildings, cleaning, maintaining, repairing, or replacing the
interior of the Leased Premises both during the Lease Term and upon termination
of the Lease, and maintaining, repairing or replacing, when necessary
electrical, plumbing, sewer, drainage, heating, ventilating and air conditioning
systems serving the buildings, providing utilities to the common areas,
maintenance, repair, replacement or installation of lighting fixtures,
directional or other signs and signals, irrigation or drainage systems, trees,
shrubs, materials, maintenance of all landscaped areas, and depreciation and
financing costs on maintenance and operating machinery and equipment (if owned)
and rental paid for such machinery and equipment (if leased). As to the costs of
capital improvements, replacements, repairs, equipment and other capital costs
(“Capital Items”), such costs shall be included in Project Maintenance Costs as
follows: (i) as to Capital Items with a reasonable useful life of less than five
(5) years, all such costs shall be included in the calendar year during which
such costs were paid, and (ii) as to Capital Items with a reasonable useful life
of five (5) years or more, the first $20,000 of such costs shall be included in
Project Maintenance Costs for the calendar year during which such costs were
paid and the remaining amount shall be amortized over the reasonable useful life
of the Capital

1003283 v5/SF
25.

--------------------------------------------------------------------------------


Item, as determined by Landlord in accordance with generally accepted accounting
principles, at an interest rate announced from time to time by Wells Fargo Bank
as its “prime rate” plus 2%, provided further that such amortized costs included
in Project Maintenance Costs shall not exceed $40,000 in any calendar year.
Exclusions from Project Maintenance Costs. Notwithstanding the above, Project
Maintenance Costs shall not include the following:
(i)    Interest, principal, depreciation, and other lender costs and closing
costs on any mortgage or mortgages, ground lease payments, or other debt
instrument encumbering the Building or Project;
(ii)    Any bad debt loss, rent loss, or reserves for bad debt or rent loss;
(iii)    Costs associated with operation of the business of the ownership of the
Building or Project or entity that constitutes Landlord or Landlord’s property
manager, as distinguished from the cost of Building operations, including the
costs of partnership or corporate accounting and legal matters; defending or
prosecuting any lawsuit with any mortgagee, lender, ground lessor, broker,
tenant, occupant, or prospective tenant or occupant; selling or syndicating any
of Landlord’s interest in the Building or Project; and disputes between Landlord
and Landlord’s property manager;
(iv)    Landlord’s general corporate or partnership overhead and general
administrative expenses, including the salaries of management personnel who are
not directly related to the Building or Project and primarily engaged in the
operation, maintenance, and repair of the Building or Project, except to the
extent that those costs and expenses are included in the management fees;
(v)    Advertising, promotional expenditures and leasing expenses primarily
directed toward leasing tenant space in the Project;
(vi)    Leasing commissions, space-planning costs, attorney fees and costs,
disbursements, and other expenses incurred in connection with leasing, other
negotiations, or disputes with tenants, occupants, prospective tenants, or other
prospective occupants of the Project, or associated with the enforcement of any
leases;
(vii)    Charitable or political contributions;
(viii)    Costs for which Landlord is reimbursed; and
(ix)    Fees paid to any affiliate or party related to Landlord to the extent
such fees exceed the charges for comparable services rendered by unaffiliated
third parties of comparable skill, stature and reputation in the same market.
D.    Ready For Occupancy. The term “Ready for Occupancy” shall mean the date
upon which (i) the Leased Premises are available for Tenant’s occupancy in a
broom clean condition and (ii) the improvements, if any, to be made to the
Leased Premises by Landlord as a condition to Tenant’s obligation to accept
possession of the Leased Premises have been substantially completed as evidenced
by a Certificate of Completion by Tenant’s architect and the appropriate
governmental building department (i.e., the City building department, if the
Project is located within a City, or otherwise the County building department)
shall have approved the construction of the improvements as substantially
complete or is willing to so approve the construction of such improvements as
substantially complete subject only to compliance with specified conditions
which are the responsibility of Tenant to satisfy or is willing to allow Tenant
to occupy subject to its receiving assurances that specified work will be
completed within 30 days.
E.    Tenant’s Proportionate Share. The term “Tenant’s Proportionate Share” or
“Tenant’s Share”, as used with respect to an item pertaining to the Building,
shall each mean that percentage obtained by dividing the leasable square footage
contained within the Leased Premises (as set forth in Article 1) by the total
leasable square footage contained within the Building as the same from time to
time exists or, as used with respect to an item pertaining to the Project, shall
each mean that percentage obtained by dividing the leasable square footage
contained within the Leased Premises (as set forth in Article 1) by the total
leasable square footage contained within the Project as the same from time to
time exists, unless, as to any given item, such a percentage allocation unfairly
burdens or benefits a given tenant(s), in which case Landlord shall have the
exclusive right to equitably allocate such item so as to not unfairly burden or
benefit any given tenant(s). Landlord’s determination of any such special
allocation shall be final and binding upon Tenant unless made in bad faith.
F.    Building’s Proportionate Share. The term “Building’s Proportionate Share”
or “Building’s Share” shall each

1003283 v5/SF
26.

--------------------------------------------------------------------------------


mean that percentage which is obtained by dividing the leasable square footage
contained within the Building by the leasable square footage contained within
all buildings located within the Project, unless, as to any given item, such a
percentage allocation unfairly burdens or benefits a given building(s), in which
case Landlord shall have the exclusive right to equitably allocate such item so
as to not unfairly burden or benefit any given building(s). Landlord’s
determination of any such special allocation shall be final and binding upon
Tenant unless made in bad faith.
G.    Building Operating Expenses. The term “Building Operating Expenses” shall
mean and include the Building’s Share of all Real Property Taxes, plus the
Building’s Share of all Landlord’s Insurance Costs, plus the Building’s Share of
all Project Maintenance Costs plus an accounting fee equal to three percent (3%)
of Building Operating Expenses (other than said fee).
H.    Law. The term “Law” shall mean any judicial decision and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirement of any municipal, county , state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Building or the Project, or any of them in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g., a board of fire examiners or a public
utility or special district).
I.    Lender. The term “Lender” shall mean the holder of any Note or other
evidence of indebtedness secured by the Project or any portion thereof.
J.    Private Restrictions. The term “Private Restrictions” shall mean all
recorded covenants, conditions and restrictions, private agreements, easements,
and any other recorded instruments affecting the use of the Project, as they may
exist from time to time.
K.    Rent. The term “rent” shall mean collectively Base Monthly Rent and all
Additional Rent.
13.13    General Waivers. One party’s consent to or approval of any act by the
other party, requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof or
any breach of any provision hereof shall be effective unless in writing and
signed by the waiving party. The receipt by Landlord of any rent or payment with
or without knowledge of the breach of any other provision hereof shall not be
deemed a waiver of any such breach. No waiver of any provision of this Lease
shall be deemed a continuing waiver unless such waiver specifically states so in
writing and is signed by both Landlord and Tenant. No delay or omission in the
exercise of any right or remedy accruing to either party upon any breach by the
other party under this Lease shall impair such right or remedy or be construed
as a waiver of any such breach theretofore or thereafter occurring. The waiver
by either party of any breach of any provision of this Lease shall not be deemed
to be a waiver of any subsequent breach of the same or any other provisions
herein contained.
13.14    Miscellaneous. Should any provision of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. This Lease shall be construed and enforced in
accordance with the Laws of the State in which the Leased Premises are located.
The language in all parts of this Lease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Landlord or Tenant. The captions used in this Lease are for convenience only and
shall not be considered in the construction or interpretation of any provision
hereof. When the context of this Lease requires, the neuter gender includes the
masculine, the feminine, a partnership or corporation or joint venture, and the
singular includes the plural. The terms “must”, “shall”, “will” and “agree” are
mandatory. The term “may” is permissive. When a party is required to do
something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless specific provision is made
therefore. Where Tenant is obligated not to perform any act or is not permitted
to perform any act, Tenant is also obligated to restrain any others reasonably
within its control, including agents, invitees, contractors, subcontractors and
employees, from performing said act. Landlord shall not become or be deemed a
partner or a joint venturer with Tenant by reason of any of the provisions of
this Lease.
13.15    Tenant’s Audit Right. Tenant shall have the right, to be exercised not
more than once during any calendar year, within ninety (90) days after
Landlord’s final statement, to audit Building Operating Expenses for the prior
year, and to examine Landlord’s records relating to the same. The costs of any
such audit shall be borne by Tenant, provided, however, that in the event such
audit

1003283 v5/SF
27.

--------------------------------------------------------------------------------


reveals that the amounts charged to Tenant were more than five percent (5%)
greater than the amounts permitted by this Lease to be charged to Tenant, then
Landlord shall pay the reasonable costs of that audit. In addition, Landlord
shall pay to Tenant, within ten (10) days of notice thereof, any amounts
determined to be owed to Tenant as a result of such audit.
ARTICLE 14
CORPORATE AUTHORITY

BROKERS AND ENTIRE AGREEMENT
14.1    Corporate Authority. If Tenant is a corporation, the Tenant represents
and warrants that each individual executing this Lease on behalf of said
corporation is duly authorized to execute and deliver this Lease on behalf of
Tenant in accordance with the bylaws and/or a board of directors’ resolution of
Tenant, that Tenant is validly formed and duly authorized and existing, that
Tenant is qualified to do business in the State in which the Leased Premises are
located, that Tenant has the full right and legal authority to enter into this
Lease, and that this Lease is binding upon Tenant in accordance with its terms.
Tenant shall, within thirty days after Landlord’s written request, deliver to
Landlord a certified copy of the resolution of its board of directors
authorizing or ratifying the execution of this Lease.
14.2    Brokerage Commissions. Tenant warrants that it has not had any dealings
with any real estate broker(s), leasing agent(s), finder(s) or salesmen, other
than those persons or entities named in Article I as the “Brokers” with respect
to the lease by it of the Leased Premises pursuant to this Lease, and that it
will indemnify, defend with competent counsel, and hold Landlord harmless from
any liabilities for the payment of any real estate brokerage commissions,
leasing commissions or finder’s fees claimed by any other real estate broker(s),
leasing agent(s), finder(s) or salesmen to be earned or due and payable by
reason of Tenant’s agreement or promise (implied or otherwise) to pay (or have
Landlord pay) such a commission or finder’s fee by reason of its leasing the
Leased Premises pursuant to this Lease. Landlord shall pay all commissions due
to the Brokers on account of this Lease.
14.3    Entire Agreement. This Lease, the Exhibits (as described in Article 1)
and the Addenda (as described in Article 1), which Exhibits and Addenda are by
this reference incorporated herein, constitute the entire agreement between the
parties, and there are no other agreements, understandings or representations
between the parties relating to the lease by Landlord of the Leased Premises to
Tenant, except as expressed herein. No subsequent changes, modifications or
additions to this Lease shall be binding upon the parties unless in writing and
signed by both Landlord and Tenant.
14.4    Landlord’s Representations. Tenant acknowledges that neither Landlord
nor any of its agents made any representations or warranties respecting the
Project, the Building or the Leased Premises, upon which Tenant relied in
entering into this Lease, which are not expressly set forth in this Lease.
Tenant further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business or (iii) the exact square footage of the
Leased Premises, and that Tenant relied solely upon its own investigations
respecting said matters. Tenant expressly waives any and all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Landlord or Landlord’s agent(s), if any, not contained in this Lease or in
any Addenda hereto.
ARTICLE 15
OPTION TO RENEW
15.1    Option to Renew. Landlord hereby grants to Tenant one (1) option to
renew the Lease, for a period of an additional three (3) years (the “Renewal
Term”). The Renewal Term shall commence upon the expiration of the preceding
lease term (the “Renewal Commencement Date”) such that there shall not be a gap
in the time between the Lease Term and the Renewal Term.
1.    The lease of the Leased Premises for the Renewal Term shall be on the same
terms and conditions as set forth in the Lease, except:
D.    That the rental for the Leased Premises during the Renewal Term shall be
as set forth below in Paragraph 3, and
E.    That the Security Deposit shall be increased to the rental amount for the
final month of the Renewal Term as determined in Paragraph 3 (the “Increased
Security Deposit Amount”).

1003283 v5/SF
28.

--------------------------------------------------------------------------------


2.    Tenant shall notify Landlord of Tenant’s exercise of its right to renew
the Lease for the Renewal Term only by giving to Landlord written notice one
hundred eighty (180) days prior to the Renewal Commencement Date (time is
expressly of the essence to Landlord). Any attempted exercise of this Option
made other than within the time period stated or in the manner stated shall be
void and of no force or effect. In the event that Tenant does not or is not
entitled to exercise its option Tenant shall have no further rights hereunder.
3.    If Tenant shall have properly and timely exercised its right to extend the
term of the Lease, the term of the Lease shall be so extended for the Renewal
Term on the same terms and conditions contained in the Lease; provided, however,
the Base Monthly Rent for each month of the Renewal Term shall be the Then
Market Rental Rate for the Leased Premises.
4.    The term “Then Monthly Market Rental Rate” shall be determined by mutual
agreement between Landlord and Tenant or, in the event such agreement cannot be
made within thirty (30) days from the date Tenant shall have exercised this
option, Landlord and Tenant shall each appoint a real estate appraiser with at
least five (5) years full-time commercial/industrial appraisal experience in
Alameda County to appraise and determine the fair market monthly rental rate the
Leased Premises, in their then existing condition for the use specified in the
Lease could be leased for, on the same terms and conditions set forth in the
Lease, to a qualified tenant ready, willing and able to lease the Leased
Premises for a term equal to the Renewal Term. If either party does not appoint
an appraiser within ten (10) days after the other party has given notice of the
name of its appraiser, the other party can then apply to the President of the
Alameda County Real Estate Board or the presiding Judge of the Superior Court of
that County for the selection of a second appraiser who meets the qualifications
stated above. The failing party shall bear the cost of appointing the second
appraiser and of paying the second appraiser’s fee. The two appraisers shall
attempt to establish the Then Fair Market Rental Rate for the Leased Premises.
If the two appraisers are unable to agree on the Then Fair Market Rental Rate
for the Leased Premises within ten (10) days after the second appraiser has been
selected or appointed, then the two appraisers shall attempt to select a third
appraiser meeting the qualifications stated above. If they fail to agree on a
third appraiser, either party can follow the above procedure for having an
appraiser appointed by the Real Estate Board or a judiciary. Each of the parties
shall bear one-half (1/2) of the cost of appointing the third appraiser and of
paying the third appraiser’s fee. Unless the three appraisers are able to agree
on the Then Fair Market Rental Rate for the Leased Premises within ten (10) days
after the selection or appointment of the third appraiser, the two appraisal
amounts being calculated most closely together, after having discarded the
appraisal amount which most greatly varies from the other two appraisal amounts,
shall be added together then divided by two (2). The resulting rental amount
shall be defined as the Then Fair Market Rental Rate for the Leased Premises.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease.
AS LANDLORD:
 
AS TENANT:
RENCO BAYSIDE INVESTORS,
a California limited partnership
 
RACKABLE SYSTEMS, INC.,
a Delaware corporation
 
 
 
By:    RENCO PROPERTIES I
 
By:_____________________________


 
Title:____________________________
By:    RENCO PROPERTIES, INC.
 
 
a California corporation
 
By:_____________________________
Its: General Partner
 
Title:____________________________
 
 
 
By:____________________________
 
 
Title:___________________________
 
 
 
 
 
By:____________________________
 
 
Title:___________________________
 
 
 
 
 
Date:__________________________________
 
Date:________________________________

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the chairman of the board, president or vice president, and the
secretary, assistant secretary, the chief financial officer or assistant
treasurer, unless the bylaws or a resolution of the board of directors shall

1003283 v5/SF
29.

--------------------------------------------------------------------------------


otherwise provide, in which event a certified copy of the bylaws or a certified
copy of the resolution, as the case may be, must be attached to this Lease.



1003283 v5/SF
30.